--------------------------------------------------------------------------------

Exhibit 10.1
 
CO-DEVELOPMENT AND OPTION AGREEMENT


This Co-development and Option Agreement (“Agreement”) is made by and between
the Icahn School of Medicine at Mount Sinai, a nonprofit education corporation
organized and existing under the laws of the State of New York, having an office
at One Gustave L. Levy Place, New York, New York 10029 (“Mount Sinai”), and
LifeMap Solutions, Inc., a corporation organized and existing under the laws of
Delaware (“LifeMap”), having a place of business at 1301 Bay Harbor Parkway,
Suite 100, Alameda, CA 94502.  Mount Sinai and LifeMap are each referred to
herein as a “Party” and collectively, as the “Parties.”


This Agreement is effective as of May 1, 2014 (“Effective Date”).


RECITALS


WHEREAS, LifeMap Sciences, Inc. (“LifeMap Sciences”), the parent company of
LifeMap, is the exclusive, perpetual, worldwide commercial licensee of the
online databases GeneCards® and MalaCards, and is the owner of LifeMap
Discovery™, which are knowledge databases of genes, diseases and cell types,
respectively, and has expertise relating to various other data mining
technologies; and


WHEREAS, LifeMap is interested in commercializing Internet and mobile Consumer
(as hereinafter defined) products for improving lifestyle and healthcare
decisions and outcomes based on interpretation of wide scale genetic
information, clinical data and other information of product end users ; and


WHEREAS, Mount Sinai’s Institute for Genomics and Multiscale Biology is a leader
in the field of generating and integrating genomic, transcriptomic, phenotypic
and clinical data to provide novel disease models with diagnostic and prognostic
insights; and


WHEREAS, the Parties desire to work together to jointly develop the LifeMap
Navigator (as hereinafter defined) and wish to integrate Mount Sinai’s expertise
relating to complex data analysis and LifeMap’s expertise relating to
development of consumer-friendly mobile user interfaces.


NOW, THEREFORE, in consideration of the mutual benefits to be derived hereunder,
and intending to be legally bound, the Parties agree as follows:


1.
DEFINITIONS

 
1.1              Affiliate means a legal entity that is controlling, controlled
by or under common control with a Party.  For purposes of this Agreement, the
word “control” means (x) the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of a legal entity, (y) the
right to receive fifty percent (50%) or more of the profits or earnings of a
legal entity, or (z) the right to determine the policy decisions of, or to
direct or cause the direction of the management of, a legal entity.
 
1.2                Background Intellectual Property means Intellectual Property
Rights existing prior to the Effective Date, including, but not limited to, such
rights with respect to designs, prototypes, processes, drawings, descriptions,
software, data and inventions, whether patentable or not, any process, method,
composition of matter, article of manufacture, discovery or finding and know-how
that are controlled by, or licensed by, a Party and/or its Affiliates, and
available for licensing (or sublicensing, as applicable) and reasonably
necessary to implement the Development Activities as mutually agreed by the
Parties, together with all patents and other Intellectual Property Rights
therein.  Mount Sinai Background Intellectual Property shall be limited to those
Intellectual Property Rights existing prior to the Effective Date that were
developed by, or provided by or on behalf of, one or more of the following
individuals: the Principal Investigator, including any successor(s) thereto,
and/or those working under his direction on the Development Activities.  Should
LifeMap reasonably require access to Mount Sinai Background Intellectual
Property previously developed by, or provided by or on behalf of, individuals
not working on the Development Activities, the Parties agree to discuss in good
faith granting LifeMap access to such Mount Sinai Background Intellectual
Property, but nothing contained herein obligates Mount Sinai to grant LifeMap
any rights to said Mount Sinai Background Intellectual Property.  Mount Sinai’s
Background Intellectual Property is referred to herein as “Mount Sinai
Background Intellectual Property”.
1

--------------------------------------------------------------------------------

1.3               Code means the software code written by Mount Sinai under the
Development Plan as used to execute the LMN Engine, including the object code
and the Source Code thereof.
 
1.4              Committed Participant means a Mount Sinai employee (i) who is
participating in the Development Activities under the direction of the Principal
Investigator; and (ii) whose percent effort committed to the Development
Activity is equal to or exceeds ten percent (10%) of their position effort as
outlined in Attachment B and made a part of this Agreement.
 
1.5              Consumer means all end users, including individual consumers,
medical professionals, and organizations that service same, that purchase and/or
license, or have purchased and/or licensed on their behalf, a product for
personal and/or family use or to assist or enable the use of the product by
others.  For the avoidance of doubt, use by medical professionals includes
direct or indirect assistance or work for or on behalf of patients.
 
1.6              Developed Intellectual Property means all Intellectual Property
Rights that are first conceived and reduced to practice in the conduct of the
Development Activities hereunder, including Documentation, all such technical
information, inventions, developments, discoveries, software, methods,
techniques, formulae, data, and processes, whether or not patentable or
copyrightable.
 
1.7               Development Activities means the collaborative research and
co-development program described in Attachment A to this Agreement, which is
hereby incorporated into and made a part of this Agreement.
 
1.8               Development Plan means the development plan to be mutually and
reasonably agreed to and signed by the Parties with respect to the Development
Activities.
 
1.9              Documentation means the user, operations and training manuals
with respect to any software  or other products or processes used in connection
with the Development Activities, and, to the extent maintained by Mount Sinai,
object libraries, design documentation, statements of principles of operations,
schematics, any developer’s or administrator’s guides, test data, test
protocols, and, if any of the components of the software are encrypted, the
relevant decryption tools and keys for the Source Code, and, whether formal or
informal, specification documents, emails, product design discussions, bug
reports, and usability recommendations.
 
1.10            Effective Date means the first date written above.
 
1.11            EMR Data means data from Mount Sinai’s electronic medical
records.
 
1.12            Field of Use means Consumer applications (including, for
clarity, Internet, Web-based, mobile user and Mobile User Applications,
databases and software products), based on interpretation and/or presentation of
Wide Scale Health Related Information.
2

--------------------------------------------------------------------------------

1.13            Improvements means any enhancement, modification, improvement,
bug fix, error correction (including corrections of defects, malfunctions,
failures, nonconformities and other deficiencies), update, modification, upgrade
or discovery created, identified or discovered by or on behalf of either Party
with respect to the Code in the Field of Use.  For Mount Sinai, Improvements
shall be limited to those made by the Principal Investigator and/or those
working under him on the Development Activities and shall be limited to those
Improvements made within one (1) year of completion of the applicable
Development Plan under which such Code was originally created.
 
1.14            Intellectual Property Rights means (a) all rights under all
copyright laws of the United States and all other countries for the full terms
thereof (of all rights accruing by virtue of copyright treaties and
conventions), including, all renewals, extensions, reversions or restorations of
copyrights now or hereafter provided by law and all rights to make applications
for and obtain copyright registrations therefor and recordations thereof, and
including without limitation all copyright rights in all software,
documentation, user and application interfaces including without limitation, to
the extent copyrightable, the look and feel and the structure, sequence and
organization thereof; (b) all rights to and under new and useful inventions,
discoveries, designs, technology and art and all other patentable subject
matter, including all improvements thereof and all know-how related thereto, and
all applications for and the right to make applications for Letters Patent in
the United States and all other countries, all Letters Patent that issue
therefrom and all reissues, extensions, renewals, divisions and continuations
(including continuations-in-part claiming the same priority date) thereof, for
the full term thereof; (c) all trademarks and service marks and the good will
associated therewith and Internet domain names, throughout the world; (d) all
trade secrets, confidential business information, evaluations and reports; (e)
all know-how under the laws of any jurisdiction and all know-how not otherwise
included in the foregoing; and (f) all other intellectual and industrial
property and proprietary rights throughout the world not otherwise included in
the foregoing, including without limitation all techniques, methodologies and
concepts and trade dress.
 
1.15            Joint Results means Results generated with the material
inventive input of both Mount Sinai and LifeMap.
 
1.16            LifeMap Navigator means any Internet, Web-based, mobile user
and/or Consumer product solutions for providing information that may potentially
aid in improving lifestyle and healthcare decisions and outcomes based on
interpretation of Wide Scale Health Related Information and that are powered by
the LMN Engine that is being jointly developed as part of the Development
Activities hereunder by the Parties.
 
1.17              LMN Components means (i) algorithm(s) that incorporate, or are
designed to incorporate, input from Wide Scale Health Related Information,
including from end users such as LifeMap Navigator end users and/or Results (in
part or in whole); and (ii) database(s) that incorporate, or are designed to
incorporate, input data from Wide Scale Health Related Information, including
from end users such as LifeMap Navigator end users, and/or Results.  For
clarification purposes, LMN Components may contain User Data.  The Parties
acknowledge and agree that if the LMN Components contains User Data, Mount Sinai
shall have no rights in or to such User Data and LifeMap is free to use such
User Data for any purpose it sees fit.
 
1.18             LMN Engine means software code, including all Code and Source
Code, which powers the relative risk assessment and health advice functions of
the LifeMap Navigator by running and/or executing, and/or utilizing the LMN
Components.
 
The LMN Engine may also incorporate input data from additional sources such as
publicly available databases or EMR Data as mutually and reasonably agreed by
the Parties.  The Parties acknowledge and agree that if the LMN Engine contains
EMR Data, LifeMap shall have no exclusive rights in or to such EMR Data and
Mount Sinai is free to use such EMR Data for any purpose it sees fit. 
3

--------------------------------------------------------------------------------

1.19            Logic means Mount Sinai know-how relating to development of
software, algorithms, and databases capable of analyzing complex data sets and
generating predictive models.
 
1.20            Mobile User Application means a software application designed to
run on smartphones, tablet computers and/or other mobile devices.
 
1.21            Principal Investigator means Dr. Eric Schadt, or his designee as
reasonably acceptable to LifeMap, who has agreed to serve as Principal
Investigator for the Development Activities and will be responsible for the
administration and supervision of the Development Activities.
 
1.22            Results means all data and results generated in performance of
the Development Activities hereunder, including all reports and records relating
thereto and the LMN Engine.  For clarity, Logic and LMN Components are expressly
excluded from Results.
 
1.23            Source Code means the human readable form of code for any
software licensed to LifeMap hereunder, and any Improvements thereto, all of
which (a) will be narrated with build notes sufficient to enable a reasonably
skilled programmer to interpret, load, use, support and maintain the code and to
perform or cause to be performed such actions as are licensed hereunder, and
(b) can be compiled by a computer or assembler for execution.
 
1.24            Steering Committee means the joint committee formed by the
Parties in accordance with Section 2.1 herein to coordinate the collaborative
research and joint development activities under this Agreement.
 
1.25            Use means use, make, sell, install, operate, develop, compile,
run, reproduce, deploy, distribute, transmit, display, perform, create
derivative works of, make available on servers, provide access to, integrate
with software, reverse engineer, make interoperable and perform tasks as
necessary to utilize any item, creation, object, program, idea, concept, data,
information, knowledge or any other tangible or intangible property and
otherwise exploit same in any manner whatsoever.
 
1.26            User Data means any and all LifeMap Navigator end-user personal
data inputted into the LifeMap Navigator.
 
1.27            Wide Scale Health Related Information means a combination of
genetic information and one (or more components of) clinical data and other
information of individuals relating to human disease, health and/or wellness, in
which the genetic information component involves [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]


2.
DEVELOPMENT ACTIVITIES

 
2.1              The Steering Committee shall be comprised of [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission].  The Steering Committee
shall meet at least bi-monthly at mutually agreeable dates and places, including
meeting by teleconference or other electronic means if agreed upon by all
Steering Committee members.  The functions of the Steering Committee shall be to
oversee the collaborative research and joint development activities, including
monitoring progress under the Development Activities, and engaging in exchanges
of information and joint planning activities. The Steering Committee shall also
appoint task forces or subcommittees, to the extent it may find it convenient or
appropriate, with the objective of keeping each Party aware of relevant issues
and decisions relating to the collaborative research and joint development under
the Development Activities.  The Steering Committee may propose from time to
time, during the term of this Agreement, to amend or augment the Development
Activities hereunder including the addition of statements of work to update or
improve any Developed Intellectual Property hereunder.  Each such amendment or
additional statement of work shall be developed and approved by the Steering
Committee, and, to the extent mutually agreeable to the Parties, shall be
executed by the Parties and become a part of this Agreement as an exhibit
attached hereto.  Notwithstanding the foregoing, nothing contained herein shall
obligate either Party to undertake additional or expanded activities.
Notwithstanding the foregoing provisions of this Section 2.1, none of the
activities of the Steering Committee shall give it authority to direct the
Development Activities or otherwise to infringe upon the appropriate authority
of the Principal Investigator in undertaking the Development Activities.
4

--------------------------------------------------------------------------------

2.2               Mount Sinai and LifeMap will commence the Development
Activities after the Effective Date of this Agreement. The Parties will use
reasonable efforts to undertake the Development Activities substantially in
accordance with the terms and conditions of this Agreement.  Notwithstanding the
foregoing, LifeMap acknowledges that Mount Sinai will have the freedom to
conduct the Development Activities in a manner consistent with Mount Sinai’s
educational and research missions.

 
2.3               If the services of the Principal Investigator become
unavailable to Mount Sinai for any reason, Mount Sinai shall notify LifeMap and
shall undertake reasonable efforts to designate [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] or another member of its faculty who is
acceptable to both Parties to serve as the Principal Investigator of the
Development Activities.  If a substitute Principal Investigator has not been
designated within ninety (90) days after the original Principal Investigator
ceases his or her services under this Agreement, LifeMap may request an
additional ninety (90) days, which extension must be granted, to identify an
acceptable replacement Mount Sinai faculty member to serve as Principal
Investigator and which replacement shall not be unreasonably objected to by
Mount Sinai.  During the extended search period, Mount Sinai may suspend its
activities under this Agreement until a suitable replacement Principal
Investigator has been identified and has agreed to take on the role of Principal
Investigator, and Mount Sinai has agreed in writing to the new Principal
Investigator.  The Parties agree nothing contained herein shall obligate Mount
Sinai to cause any Mount Sinai faculty member to act as Principal Investigator
against such faculty member’s wishes.  If a mutually acceptable replacement
cannot be found within the foregoing time periods, only then may either Party
terminate this Agreement upon written notice thereof to the other Party, subject
to the provisions of Article 11.  Termination of this Agreement in such event
shall not be considered a termination for breach.
 
In order to foster the collaborative nature of the Development Activities, the
Parties acknowledge that LifeMap will request that Mount Sinai host, during the
term of this Agreement, LifeMap employees or contractors in Mount Sinai
facilities solely for the purpose of conducting the Development Activities
(“LifeMap Visiting Scientists”).  The Parties agree that hosting of any LifeMap
Visiting Scientists in Mount Sinai facilities shall only be by the prior written
agreement of the Parties and shall be limited to no more than [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] LifeMap Visiting
Scientists in cumulative total during the term of this Agreement.  The Parties
further agree that all such LifeMap Visiting Scientists shall be subject to
Mount Sinai’s policies regarding facility entrance and usage and that all said
LifeMap Visiting Scientists shall be required to sign the Visiting Scientist
Agreement, attached hereto as Attachment C, prior to being hosted at Mount
Sinai.  Notwithstanding the foregoing, nothing contained herein obligates Mount
Sinai to host, or to continue to host, any LifeMap Visiting Scientists in its
facilities.  Procedures and details regarding the day-to-day collaborative
environment and hosting shall be jointly created by Mount Sinai and LifeMap to
the extent such procedures and details do not violate any Mount Sinai policies.
5

--------------------------------------------------------------------------------

2.4               The Parties acknowledge the evolving regulatory landscape
surrounding direct-to-consumer patient genetic testing and that certain
permit(s) and/or approval(s) may be necessary for such testing.  By way of
non-limiting example, New York law, including N.Y. Pub. Health Law § 574,
Article 5, Title V, prohibits direct-to-consumer genetic testing in New York
State and testing of samples obtained in New York State.  As such, nothing
contained herein, including the work outlined in the Development Activities,
obligates Mount Sinai to sequence direct consumer patient biological samples in
its New York State laboratory facilities or otherwise provide genetic testing
for such direct-to-consumer patient samples in contravention of any applicable
law. Should LifeMap desire Mount Sinai to sequence patient biological samples or
otherwise provide genetic testing, the Parties will discuss, in good faith,
potential avenues for Mount Sinai’s participation in such activities that comply
with the letter and spirit of applicable law, should Mount Sinai be agreeable to
such participation, which agreement shall be at its sole discretion.
 
2.5               Except to the extent reasonably agreed to by LifeMap, Mount
Sinai shall use good faith efforts to avoid utilizing in the LMN Engine (i) any
open source, free, community, or similar software, including any libraries or
software licensed under the General Public License or any other license
agreement or arrangement obliging a Party to make Source Code or object code
available to third parties (collectively, “Open Source Code”) or (ii) any code
that requires the use of any Open Source Code in order to function in its
intended fashion.  Should Mount Sinai reasonably believe it needs to utilize
such Open Source Code in the LMN Engine, it shall discuss in good faith with
LifeMap such need and follow the processes specified by the LifeMap Chief
Technology Officer, or other LifeMap officer, as appointed by the LifeMap Chief
Technology Officer, prior to incorporating any such Open Source Code in the LMN
Engine.
 
3.
TERM OF AGREEMENT

 
3.1               The initial term of this Agreement will begin on the Effective
Date of this Agreement and will end three (3) years thereafter, unless
terminated sooner pursuant to Article 11 hereof.  This Agreement may be extended
or renewed only by mutual written agreement executed by duly authorized
representatives of the Parties.
 
4.
REIMBURSEMENT OF COSTS; PAYMENT

 
4.1                LifeMap will provide funding to Mount Sinai to cover costs
incurred by Mount Sinai in the conduct of the Development Activities in an
initial amount totaling [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] Dollars as specified in the budget attached as Attachment B hereto,
which is fully incorporated herein.  The budget in Attachment B provides for an
overhead charge (indirect cost rate) by Mount Sinai of [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] percent ([*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]%) of the direct personnel
salaries (excluding, for the avoidance of doubt, payroll taxes and benefits) of
the Mount Sinai personnel and materials to be utilized for the Development
Activities.  The Parties acknowledge that Mount Sinai agrees to waive the first
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Dollars (US$[*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]) of such overhead charges (“Waived Funds”). Upon Mount Sinai’s
request, LifeMap hereby agrees to provide written documentation to Mount Sinai
that such Waived Funds are invested into LifeMap for the further development and
commercialization of the LifeMap Navigator.  For clarity, if funding has been
provided to Mount Sinai in the amount of [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] Dollars (US$[*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission]) and such amount has been paid in personnel and
materials costs, the overhead charge would be [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] percent ([*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]%) of [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] Dollars (US$[*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission]) or [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] Dollars (US$[*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]), which would be the maximum amount of the Waived Funds. 
In consideration for Mount Sinai waiving its overhead charge (indirect cost
rate) and enabling investment of the Waived Funds into LifeMap, should LifeMap
exercise its option and the Parties enter into a definitive license agreement in
accordance with Article 7 herein, LifeMap will pay to Mount Sinai a change of
control fee as provided for in the definitive license agreement.  The Parties
further acknowledge that the Mount Sinai prevailing overhead charge (indirect
cost rate) will be applied to any funds provided to Mount Sinai in excess of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the
Commission]Dollars (US$[*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission]), to the extent used for direct personnel salaries (excluding, for
the avoidance of doubt, payroll taxes and benefits) of the Mount Sinai personnel
and materials utilized to support the Development Activities.  LifeMap
acknowledges that this total amount is a good faith estimate only and not a
guarantee of the cost to conduct the Development Activities.  If at any time
Mount Sinai determines that it will require additional funds for the Development
Activities, it will notify LifeMap and provide an estimate of the additional
amount necessary to continue the Development Activities.  LifeMap will not be
liable for any costs in excess of the amounts set forth in Attachment B unless
it has agreed in writing to provide additional funds.
6

--------------------------------------------------------------------------------

4.2               Mount Sinai shall provide invoices to LifeMap at the beginning
of each calendar quarter in accordance with the payment schedule set forth in
Attachment B. Any amounts paid by LifeMap and not spent in such calendar quarter
shall be credited on the invoice for the next calendar quarter.  All payments
are due within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] days of receipt of an invoice and are to be made to Mount Sinai by
wire transfer to:
 
Bank Name[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Account [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Account Name:  [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
ABA # (routing):  [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
IBAN #: [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Bank Contact Person [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
Telephone: [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
Fax: [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Address:  [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]
Fund #: [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
7

--------------------------------------------------------------------------------

5.
RECORDS AND REPORTS

 
5.1               Results that are solely developed by a Party shall be owned by
the Party that generates such Results; Joint Results shall be jointly owned by
the Parties.
 
5.2               Each Party will maintain records of the Results and will
provide each other with reports of the progress and Results in accordance with
Attachment A.  Each Party will maintain the other Party’s Results as
confidential information in accordance with Article 8.
 
5.3               Each Party hereby grants to the other Party a perpetual,
royalty-free, irrevocable, fully paid-up, non-exclusive, non-sublicensable
(other than to Affiliates) license to the granting Party’s rights in the
Results, solely for non-commercial internal research purposes.  In addition,
Mount Sinai grants to, and shall cause its Affiliates to grant to, LifeMap an
exclusive option to such Results as are owned by Mount Sinai (and/or its
Affiliates) or jointly owned by Mount Sinai and LifeMap as set forth in Article
7.

 
5.4               The Results, and or as well as full copies of the Code and
Documentation and other related materials developed by Mount Sinai and
reasonably requested by LifeMap from time to time shall be delivered by Mount
Sinai (but Mount Sinai shall not be required to deliver such more frequently
than [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] in
the case of Code, including Source Code) to LifeMap (and such deliverables shall
be held strictly confidential by LifeMap in accordance with Article 8); provided
that, if there are only Improvements and if reasonable, only the Improvements
need be delivered.  Mount Sinai will utilize a shared code repository such as
Git or Subversion and use reasonable efforts to have said repository reflect the
current state of Code development such that Code contained in the repository is
maintained complete and can be compiled and executed.  Upon the request of
LifeMap, at the end of every quarter, and within [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] days of termination of this Agreement, Mount
Sinai and LifeMap shall have a comprehensive meeting that shall include the
Principal Investigator and to the extent possible all Committed Participants to
ensure the complete transfer of the Results, including as specified in
this Section 5.4.
 
6.
INTELLECTUAL PROPERTY

 
6.1               Each Party grants the other Party a world-wide, royalty-free,
non-exclusive, non-sublicenseable (except to Affiliates) license, during the
term of this Agreement, to use such Party’s Background Intellectual Property, as
listed in Attachment D, as may be amended by the Parties from time to time,
solely to the extent necessary to undertake the Development Activities.

 
6.2               For all Developed Intellectual Property, inventorship shall be
determined in accordance with the U.S. patent laws and ownership shall follow
inventorship as follows:  [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission].  For clarity, the Principal Investigator or any substitute for him
in accordance with Section 2.3 is and shall be a Mount Sinai employee subject to
Mount Sinai policy including with respect to obligations to assign intellectual
property to Mount Sinai.
8

--------------------------------------------------------------------------------

6.3                Each Party will promptly provide the other Party a complete
written disclosure of any Developed Intellectual Property, which disclosure
shall be subject to the confidentiality obligations of Article 8.  For clarity,
only a summary of any Source Code shall be required to be delivered, but the
Code shall be delivered in accordance with the provisions of Section 5.4.
 
6.4                Each Party shall be fully responsible for the filing,
prosecution, maintenance and enforcement of patent rights claiming its solely
owned Intellectual Property Rights.  For any Joint Intellectual Property, the
Parties shall discuss and agree on the responsibility and control with respect
to the filing, prosecution, maintenance and enforcement of patent rights
claiming any Joint Intellectual Property but, notwithstanding the foregoing,
LifeMap will reimburse Mount Sinai upon receipt of invoices for all reasonable,
documented expenses incurred in connection with the filing and prosecution of
the patent applications and maintenance of the patents covering Mount Sinai
Intellectual Property and/or Mount Sinai’s rights in Joint Intellectual Property
that LifeMap has an exclusive option and/or license to.  Should LifeMap decline
to reimburse Mount Sinai for such documented expenses, the option and/or license
granted under Article 7 shall exclude such Mount Sinai Intellectual Property
and/or Mount Sinai’s rights in such Joint Intellectual Property that LifeMap
declined to reimburse.  Mount Sinai will retain all right, title and interest in
and to the Mount Sinai Intellectual Property and any patents, copyrights and
other intellectual property protections related thereto.  LifeMap will retain
all right, title and interest in and to the LifeMap Intellectual Property and
all other LifeMap Intellectual Property Rights, including, for the avoidance of
doubt, the User Data, and any patents, copyrights and other intellectual
property protections therein.
 
7.
OPTION


 
7.1                In consideration of LifeMap’s funding of the Development
Activities and payment for intellectual property expenses as provided for in
Article 6, Mount Sinai grants LifeMap an option  (such option to be exclusive
with regard to that which is to be exclusively licensed; such option to be
non-exclusive with regard to that which is to be non-exclusively licensed)  to
acquire an exclusive or non-exclusive (solely in accordance with Attachment E,
including any limitations on any exclusivity described therein) royalty-bearing
license to Use and utilize (i) Mount Sinai Intellectual Property; (ii) Mount
Sinai’s Results; (iii) Mount Sinai’s rights in Joint Intellectual Property and
Joint Results; (iv) Mount Sinai’s rights in the LMN Engine (excluding any
exclusive rights of Mount Sinai as specified herein, including Appendix E, to
EMR Data  and/or LMN Components contained in the LMN Engine), to the extent not
owned by LifeMap; (v)  Mount Sinai’s rights in the Code; (vi) Logic; and
(vii) Mount Sinai Background Intellectual Property, solely to the extent such
Mount Sinai Background Intellectual Property is, (a) available for licensing in
the Field of Use, and (b) reasonably required to Use and/or utilize Mount Sinai
Intellectual Property, including such Intellectual Property Rights expressly
licensed, or to be licensed, hereunder, substantially on the terms attached
hereto as Attachment E and incorporated herein, and with such other terms to be
negotiated in good faith by LifeMap and Mount Sinai.  The Parties agree that
they will use good faith efforts to begin negotiations on a license, as
discussed above, within [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] days of the Effective Date, and shall use reasonable efforts to
agree on a form of license, based substantially on the terms attached hereto as
Attachment E, within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] days of the Effective Date.
9

--------------------------------------------------------------------------------

7.2                If LifeMap and Mount Sinai fail to execute a license
agreement within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] months after disclosure of the Mount Sinai Intellectual Property and
Mount Sinai Results to LifeMap, or such additional time period as the Parties
shall reasonably agree in writing, either Party may initiate a mediation process
through which the Parties shall endeavor to arrive at a mutually agreeable
license agreement in accordance with the provisions set forth in Attachment E,
with the assistance of a sole mediator to be agreed upon by the Parties, or if
the Parties are unable to agree on a mediator, one shall be appointed by the
American Arbitration Association, or other similar association mutually agreed
upon.  The Parties further agree that if such a license agreement cannot be
agreed to through such mediation within [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] days following initiation of the mediation process,
either Party may initiate binding arbitration to resolve any dispute with regard
to the form of license agreement.  Such arbitration shall be conducted in New
York, New York and will be heard by a single arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect.  The arbitrator shall be agreed upon by the Parties, and if the Parties
are unable to agree on an arbitrator, one shall be appointed by the American
Arbitration Association.  The arbitrator will have the power to resolve any
disputed terms of a license agreement on fair and reasonable terms with regard
to matters not covered by the provisions set forth in Attachment E.  The
arbitrator’s decision with respect to resolving such license terms, i.e. the
award, will be conclusive and binding upon both Parties, and judgment upon the
award may be entered in any court of competent jurisdiction.  The arbitrator
shall be instructed to endeavor to complete the arbitration and issue an award
within ninety (90) days following the initiation of the arbitration.  Each Party
shall bear its own costs and expenses and an equal share of the mediator’s
and/or arbitrator’s and administrative fees of mediation and/or arbitration. 
Except as may be required by law, neither a Party nor a mediator or arbitrator
may disclose the existence, content, or results of any mediation or arbitration
hereunder without the prior written consent of both Parties.

 
7.3                If LifeMap fails to execute a license agreement with Mount
Sinai in accordance with the provisions of Sections 7.1 and 7.2, within
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
following the completion of the mediation and, if applicable, arbitration
processes contemplated by Section 7.2, Mount Sinai will be free to dispose of
the exclusively optioned Mount Sinai Intellectual Property, its rights in the
Code, Logic, and LMN Engine (including any EMR Data and/or LMN Components
contained therein), and Mount Sinai Results and its rights in Joint Intellectual
Property as Mount Sinai deems appropriate, without any further obligation to
LifeMap.  Further, in such case, LifeMap will be free to dispose of the LifeMap
Intellectual Property and LifeMap Results and its rights in Joint Intellectual
Property as LifeMap deems appropriate, without any further obligation to Mount
Sinai.
 
7.4                During the term hereof, neither Mount Sinai nor any Affiliate
of Mount Sinai will knowingly enter into any agreement with a commercial third
party with respect to activities that are within the Field of Use where such
agreement would commit a Committed Participant to participate in such
activities; provided, however ,that the Parties acknowledge and agree that a
Committed Participant can recuse him/herself from the Development Activities at
any time during the term hereof.  The Parties further acknowledge and agree that
following such recusal, Mount Sinai is free to enter into any agreement with a
commercial third party with respect to activities that are within the Field of
Use where such agreement commits the recused Committed Participant to
participate in such activities; provided that the recused Committed Participant
will not utilize the Results in part or in whole for activities in the Field of
Use with any commercial third party other than as may permitted under the
definitive license agreement in accordance with Attachment E.
 
7.5                During the option and negotiation term hereof, neither Mount
Sinai nor any Affiliate of Mount Sinai will seek to negotiate, enter into the
negotiation of, or enter into, any agreement with a third party with respect to
the subject matter of the proposed license terms and/or Mount Sinai Intellectual
Property or Joint Intellectual Property that are subject to the exclusive
license grant in accordance with Attachment E in the Field of Use.   For
clarity, Mount Sinai is free at any time to seek to negotiate, enter into the
negotiation of, or enter into, any agreement with a third party in respect to
Mount Sinai Intellectual Property or Mount Sinai’s rights in Joint Intellectual
Property that are subject to the non-exclusive license grant in accordance with
Attachment E, including, Logic, LMN Components, and EMR Data.   For further
clarity, the Parties acknowledge and agree that Mount Sinai is free to use
Logic, EMR Data, and/or LMN Components to build, by itself or with third
parties, software systems capable of providing health analysis and relative risk
assessment functions in the Field of Use to the extent it does not use any
components that are, or are intended to be in accordance with the terms hereof
(including for the avoidance of doubt Appendix E), exclusively licensed to, or
owned by, LifeMap.
10

--------------------------------------------------------------------------------

7.6               Any exclusive license granted to LifeMap pursuant to Article 7
hereof, will be subject to:  (a) [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]; (b) the retained rights of Mount Sinai to use such rights
for academic research, teaching, and patient care purposes; and (c) as
applicable, to the rights of the United States government reserved under Public
Laws 96-517, 97-256 and 98-620, codified at 35 U.S.C. 200-212, and any
regulations issued thereunder.
 
7.7               The Parties agree to discuss in good faith potential joint
venture(s) with respect to any proposed venture(s) outside of the Field of Use
utilizing Joint Intellectual Property and/or Mount Sinai Intellectual Property
developed hereunder.  Notwithstanding the foregoing, neither Party is obligated
to enter any further joint venture(s).
 
8.
CONFIDENTIAL INFORMATION

 
8.1               “Confidential Information” means any business or technical
information of either Party, including any information relating to either
Party’s product plans, designs, clients, users, costs, finances, marketing
plans, business opportunities, personnel, research, development or know-how,
that is disclosed by or on behalf of one Party to the other during the term of
this Agreement in connection with the Development Activities.  Confidential
Information disclosed in tangible form shall be marked as “confidential” upon
disclosure or, in the case of oral or other intangible disclosures, shall be
summarized in a writing that is marked “confidential” and transmitted to the
receiving Party within [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] days of the intangible disclosure, provided, however, that failure
to so mark or summarize shall not alter the confidential status of such
information if a reasonable person would recognize, by the content and/or
context of such disclosure, that the disclosure was intended as confidential. 
The Code, the LMN Engine, and Documentation shall be considered Confidential
Information hereunder and held in strict confidence by the Parties; provided,
however, LifeMap may disclose such information, subject to reasonable
confidentiality provisions, or as otherwise reasonably appropriate, with respect
to the development and commercialization of its products and services, including
as covered by Mount Sinai’s rights as licensed in accordance with Attachment E. 
For clarity, Mount Sinai shall be free to publish the LMN Components to the
extent it complies with the provisions of Article 10 and does not publish the
Code.  For the purposes of such publication, the LMN Components shall not be
considered LifeMap Confidential Information.
 
8.2               The Parties may wish, from time to time, in connection with
work for the Development Activities contemplated under this Agreement, to
disclose its Confidential Information to each other.  Each Party shall use such
other Party’s Confidential Information solely for the purpose of this Agreement
and also use at least reasonable efforts to prevent the disclosure of any of the
other Party’s Confidential Information to third parties during the term and
after the termination or expiration of this Agreement for a period of five (5)
years (or longer if provided for in the definitive license agreement), provided
that the recipient Party’s obligations hereunder shall not apply to information
that:  (a) is already in the recipient Party’s possession at the time of
disclosure thereof as evidenced by written records; (b) is or later becomes part
of the public domain through no fault of the recipient Party; (c) is received
from a third party having no obligations of confidentiality to the disclosing
Party; or (d) is generated by the receiving Party independently of and without
use of the Confidential Information of the disclosing Party as demonstrated by
the receiving Party’s written or electronic records created contemporaneously
with such independent development.  In addition, the receiving Party shall also
be permitted to disclose Confidential Information of the other Party to the
extent required by law, court order, or other governmental authority with
jurisdiction, provided that the receiving Party promptly notifies the disclosing
Party, to the extent legally permissible, with written notice of such
requirement and cooperates, at the disclosing Party’s written request and
expense, with the disclosing Party’s legal efforts to prevent or limit the scope
of such required disclosure.
11

--------------------------------------------------------------------------------

9.
HANDLING OF USER DATA BY MOUNT SINAI

 
9.1              The Parties hereto hereby agree that all activities carried out
hereunder, including, but not limited to all exchanges of materials and
information made hereunder, shall comply with the Health Insurance Portability
and Accountability Act of 1996 and all effective amendments thereto and
regulations promulgated thereunder (“HIPAA”), including with respect to PHI
(“Protected Health Information”) as defined by HIPAA, as well as with all other
applicable federal and state laws, regulations, and Mount Sinai policies.  Any
PHI provided by either Party to the other shall be provided only with the prior
written approval of Mount Sinai’s IRB (institutional review board).  Any PHI
received by either Party in undertaking this Agreement shall be used and in all
ways handled in accordance with HIPAA and all applicable laws and regulations,
and in accordance with Mount Sinai internal requirements for handling PHI.  Both
Parties will use appropriate safeguards to prevent unauthorized disclosures of
PHI.  Each Party will promptly report to the other Party any unauthorized
disclosure of PHI in connection with this Agreement of which it becomes aware
with adequate detail to allow the other Party to comply with applicable laws. 
This Section will indefinitely survive the termination or expiration of this
Agreement for any reason.
 
10.
PUBLICATION, USE OF NAME

 
10.1             Mount Sinai and LifeMap recognize the traditional freedom of
all scientists to publish and present promptly the results of the Development
Activities.  Mount Sinai and LifeMap also recognize that exclusive patent rights
can be jeopardized by public disclosure prior to the filing of suitable patent
applications.  Therefore, Mount Sinai agrees that each proposed publication,
before submission to a publisher, will be submitted to LifeMap; LifeMap will
have [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
in which to review such proposed publication.  If within said [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] day period, LifeMap
notifies the Principal Investigator in writing that the proposed publication
includes LifeMap’s Confidential Information, specifically pointing out where
such Confidential Information appears in the proposed publication, then the
proposed publication shall not be submitted for publication or otherwise be
publicly disclosed until Principal Investigator has removed such Confidential
Information.  If within said same [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] day period, LifeMap requests in writing that Mount Sinai
and Principal Investigator delay publication to allow for patent filing, then
Mount Sinai and Principal Investigator will delay publication for up to
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
from the date of the initial submission of such proposed publication to LifeMap
to permit patent application filing.  When requested by Mount Sinai in advance,
LifeMap, at its discretion, may allow for simultaneous submission of the
proposed publication to the publisher and LifeMap.  Scientists at both Mount
Sinai and LifeMap will be expected to treat matters of authorship in a proper
collaborative spirit, giving credit where it is due and proceeding in a manner
that fosters cooperation and communication, but will not do anything in this
regard that will jeopardize the issuance of a valid patent.  With respect to
Joint Results, the Parties agree to publish jointly, provided, however, that if
the Parties have not submitted a joint manuscript with respect to such Joint
Results within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] months after completion of the Development Activities, then Mount
Sinai may submit such manuscript for publication without including LifeMap
authors, provided that Mount Sinai follows the review process set forth above. 
In such event, for publication purposes, Joint Results, to the extent necessary
for such publication as determined in the author’s reasonable discretion, shall
not constitute LifeMap Confidential Information.
12

--------------------------------------------------------------------------------

10.2             Mount Sinai will not use LifeMap’s name without LifeMap’s prior
written consent except that Mount Sinai may acknowledge LifeMap’s funding of the
Development Activities in scientific publications and in listings of sponsored
research projects.  Except as otherwise provided in this Agreement or a license
agreement, LifeMap will not use Mount Sinai’s name, or the name of any trustee,
officer, faculty member, student or employee thereof, for any purpose other than
its performance hereunder, including but not limited to, any use in advertising
or other promotional or sales literature or other publicity, or in any document
used to attempt to obtain funds or financing through any public offering of any
security, without the prior written approval of the Party or individual whose
name is to be used, which consent shall not be unreasonably withheld or delayed.
 
10.3             Neither Party may publicly disclose the existence of this
Agreement nor the transaction among the Parties contemplated hereunder until a
public statement is released by the Parties in accordance with Section 10.4
publicizing the relationship between the Parties.

 
10.4            The Parties agree that the press release attached as Attachment
F (the “Initial Press Release”) will be released by LifeMap and its ultimate
parent company, BioTime, Inc. (“BioTime”), promptly after full execution of this
Agreement but in any event no later than [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] days thereafter.  Mount Sinai may concurrently issue
a press release consistent with the content of the Initial Press Release or may
jointly issue the Initial Press Release with LifeMap and BioTime.  The Parties
acknowledge and agree that, to the extent required by law or regulation, BioTime
may also file with the Securities and Exchange Commission one or more reports
under the Securities Exchange Act of 1934, as amended, and registration
statements under the Securities Act of 1933, as amended, disclosing this
Agreement and the relationship of the Parties, which may include the filing of
this Agreement as an exhibit thereto, subject to Section 10.5.  Subject to
Section 10.5, the Parties agree to consult with each other before issuing any
other press release or making any public statement with respect to this
Agreement, and shall not issue any such press release or statement prior to
obtaining the written consent of the other Party, such consent not to be
unreasonably withheld or delayed.

 
10.5             Notwithstanding anything to the contrary contained herein,
LifeMap, LifeMap Sciences or any parent company of LifeMap, including BioTime,
shall be permitted to disclose the terms of this Agreement to the extent
required under the securities or other disclosure laws and regulations of any
country or state or the rules and regulations of any securities exchange or
electronic securities trading system.  If time permits, Mount Sinai will be
given a reasonable opportunity to promptly review and comment on any planned
public disclosure, other than disclosure that repeats or restates a prior public
disclosure in its entirety that has been permitted by this Agreement but only
under circumstances where intervening events have not caused such disclosure to
become misleading or inaccurate.  If LifeMap, LifeMap Sciences, BioTime or any
other parent company of LifeMap files a copy of this Agreement with the
Securities and Exchange Commission or any similar state or foreign regulatory
agency as an exhibit to any registration statement, application, or report, it
shall submit to such agency an application for confidential treatment seeking
permission to redact from such filing competitively sensitive principal
financial terms of this Agreement and the names of scientists included in this
Agreement; provided, however, that LifeMap, LifeMap Sciences, BioTime or any
other parent company of LifeMap may disclose financial terms of this Agreement
in any such registration statement, application, or report to the extent it
determines in good faith that doing so is necessary to make any statements
contained therein not misleading.
13

--------------------------------------------------------------------------------

11.
TERMINATION


 
11.1             In addition to the termination right set forth in Section 2.3
hereof, either Party may terminate this Agreement effective upon written notice
to the other Party, if the other Party breaches any of the material terms or
conditions of this Agreement and fails to cure such breach within ninety (90)
days after receiving written notice thereof.  In the event of an incurable
breach, the non-breaching Party may terminate this Agreement effective upon
fifteen (15) days’ written notice to the breaching Party.
 
11.2              Either Party may suspend its activities under this Agreement
immediately upon receipt of a notice from a third party that its activities
hereunder infringe such third party’s intellectual property rights; if such
Party determines, in good faith, in its reasonable discretion after
investigation of the claim of infringement, that there exists a likely
infringement and determines that it cannot cure such breach within ninety (90)
days or perform its obligations hereunder without engaging in such likely
infringing activities, then such Party may terminate the Agreement immediately
upon notice to the other Party.

 
11.3            Mount Sinai may terminate this Agreement upon thirty (30) days’
written notice to LifeMap should any federal law require regulatory controls,
compliance, or other protections for direct-to-consumer genetic testing that
Mount Sinai is unable to reasonably comply with; provided that, if reasonable,
Mount Sinai shall first cease the noncompliant services and/or activities;
provided, further, that if LifeMap in its sole discretion, determines that
ceasing the non-compliant activity would materially impact this Agreement, it
may terminate this Agreement upon ten (10) days’ notice to Mount Sinai.  If any
state requires regulatory controls, compliance, or other protections for
direct-to-consumer genetic testing that Mount Sinai is unable to reasonably
comply with, Mount Sinai may terminate services and/or activities with respect
to such state.

 
11.4             Either Party may terminate this Agreement at any time after the
second anniversary hereof, upon ninety (90) days’ prior written notice to the
non-terminating Party.
 
11.5             LifeMap may terminate this Agreement, at any time after the
first anniversary hereof, upon ninety (90) days’ prior written notice to Mount
Sinai if it determines that the LifeMap Navigator is not a commercially viable
product.
 
11.6             In the event of termination of this Agreement prior to its
stated term whether for breach or for any other reason whatsoever (including
under Sections 11.4 and 11.5), Mount Sinai will be entitled to retain from the
payments made by LifeMap prior to termination Mount Sinai’s reasonable costs of
concluding the work in progress.  Allowable costs include, without limitation,
all costs or non-cancellable commitments incurred prior to the receipt, or
issuance, by Mount Sinai of the notice of termination, and the full cost of each
student, staff member, and faculty member supported hereunder through the end of
such commitments.  In the event of termination, Mount Sinai will submit a final
report of all costs incurred and all funds received under this Agreement within
sixty (60) days after the effective termination date.  The report will be
accompanied by a check in the amount of any excess of funds advanced over costs
and allowable commitments incurred.  Except in the case of an uncured material
breach by Mount Sinai, in case of a deficit of funds, LifeMap will pay Mount
Sinai the amount needed to cover costs and allowable commitments incurred by
Mount Sinai under this Agreement for any further costs or non-cancellable
commitments.
 
11.7            Termination of this Agreement will not affect the rights and
obligations of the Parties accrued prior to termination hereof.  The provisions
of ARTICLE 4, entitled REIMBURSEMENT OF COSTS; PAYMENT; of ARTICLE 5, entitled
RECORDS AND REPORTS; of ARTICLE 6, entitled INTELLECTUAL PROPERTY; of ARTICLE 7,
entitled OPTION; of ARTICLE 8, entitled CONFIDENTIAL INFORMATION; of ARTICLE 9,
entitled HANDLING OF USER DATA BY MOUNT SINAI; of ARTICLE 10, entitled
PUBLICATION; USE OF NAME; of subsections 11.6 and 11.7 of ARTICLE 11, entitled
TERMINATION; of ARTICLE 12, entitled DISCLAIMER OF WARRANTIES; INDEMNIFICATION;
and subsections 13.3 – 13.12 of ARTICLE 13, entitled ADDITIONAL PROVISIONS, as
well as the DEFINITIONS to the extent required to interpret such provisions,
will survive such termination.
14

--------------------------------------------------------------------------------

12.
DISCLAIMER OF WARRANTIES; INDEMNIFICATION

 
12.1            EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT
LIMITATION, WARRANTIES WITH RESPECT TO THE CONDUCT, COMPLETION, SUCCESS OR
PARTICULAR RESULTS, OR THE SCIENTIFIC OR COMMERCIAL VALUE OF THE DEVELOPMENT
ACTIVITIES, OR THE CONDITION, OWNERSHIP, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR THE OUTCOME OF DEVELOPMENT ACTIVITIES.  WITHOUT LIMITING
THE FOREGOING, EACH PARTY DOES NOT GUARANTEE THAT ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS SHALL RESULT FROM THE DEVELOPMENT ACTIVITIES, THAT
THE SCOPE OF ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS THAT MAY RESULT
THEREFROM WILL COVER THE OTHER PARTY’S INTERESTS, OR THAT ANY SUCH PATENT OR
OTHER INTELLECTUAL PROPERTY RIGHTS SHALL BE FREE OF DOMINANCE BY OTHER PATENTS,
INCLUDING PATENTS BASED UPON INVENTIONS MADE BY OTHER INVENTORS AT SUCH PARTY
INDEPENDENTLY OF THE DEVELOPMENT ACTIVITIES.  EXCEPT IN THE CASE OF A BREACH OF
THE FOLLOWING SENTENCE, EACH PARTY SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES SUFFERED BY THE OTHER PARTY OR ANY
OTHER PERSON RESULTING FROM THE DEVELOPMENT ACTIVITIES OR THE USE OF THE OTHER
PARTY’S INTELLECTUAL PROPERTY PRODUCT.  NOTWITHSTANDING THE FOREGOING, (i) EACH
PARTY HERETO REPRESENTS THAT IT HAS NO ACTUAL KNOWLEDGE THAT ANY OF THE
INTELLECTUAL PROPERTY RIGHTS TO BE UTILIZED HEREUNDER INFRINGE THE ACTIVITIES OF
ANY THIRD PARTIES AND AGREES THAT IN UNDERTAKING THE OBLIGATIONS CONTAINED
HEREIN IT SHALL NOT KNOWINGLY INFRINGE ANY SUCH THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS; AND (ii) MOUNT SINAI AGREES THAT IN ITS PERFORMANCE HEREUNDER
IT SHALL UNDERTAKE REASONABLE EFFORTS TO NOT MAKE ANY CONTRIBUTIONS TO THE
DEVELOPMENT ACTIVITIES THAT REQUIRE ANY MOUNT SINAI BACKGROUIND INTELLECTUAL
PROPERTY OR OTHER MOUNT SINAI INTELLECTUAL PROPERTY RIGHTS THAT ARE NOT LICENSED
HEREUNDER.
 
12.2             LifeMap shall defend, indemnify and hold harmless Mount Sinai,
the Principal Investigator and any of Mount Sinai’s faculty, students,
employees, trustees, officers, affiliates and agents (hereinafter referred to
collectively, as the “Indemnified Persons”) from and against any and all
liability, claims, lawsuits, losses, damages, costs or expenses (including
reasonable attorneys’ fees), which the Indemnified Persons may hereafter incur,
or be required to pay as a result of (i) Mount Sinai’s activities relating to
genetic sequencing and/or diagnostic methods carried out as part of and in
accordance with the Development Activities, except as a result of, or to the
extent caused by, the  negligence or willful misconduct of Mount Sinai; (ii)
LifeMap’s use of the Results or any Mount Sinai Intellectual Property or Mount
Sinai Background Intellectual Property, except as a result of, or to the extent
caused by, the  negligence or willful misconduct of Mount Sinai; or (iii) as a
result of any breach of this Agreement by LifeMap or any act or omission of
LifeMap, its employees, affiliates, contractors, licensees or agents.  Mount
Sinai will notify LifeMap promptly upon learning of the institution or
threatened institution of any such liability, claims, lawsuits, losses, damages,
costs and expenses and Mount Sinai will cooperate with LifeMap in every proper
way in the defense or settlement thereof at LifeMap’s request and expense. 
LifeMap shall control the defense and any related settlement negotiations, but
shall not enter into any settlement agreement involving admission of any
negligence or wrongdoing by Mount Sinai or any Mount Sinai Indemnified Person
without Mount Sinai’s prior written consent.
15

--------------------------------------------------------------------------------

12.3             Mount Sinai shall indemnify and hold harmless LifeMap and any
of its employees, officer, directors and agents (hereinafter referred to
collectively, as the “Indemnified Persons ) from and against any and all
liability, claims, lawsuits, losses, damages, costs or expenses (including
reasonable attorneys’ fees), which the Indemnified Persons may hereafter incur,
or be required to pay as a result of, or to the extent caused by, the gross
negligence or willful misconduct of Mount Sinai. Lifemap will notify Mount Sinai
promptly upon learning of the institution or threatened institution of any such
liability, claims, lawsuits, losses, damages, costs and expenses and Lifemap
will cooperate with Mount Sinai in every proper way in the defense or settlement
thereof at Mount Sinai’s request and expense.  Mount Sinai shall control the
defense and any related settlement negotiations, but shall not enter into any
settlement agreement involving admission of any negligence or wrongdoing by
Lifemap or any Lifemap Indemnified Person without Lifemap’s prior written
consent.
 
12.4             LifeMap will procure and maintain policies of insurance,
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] and
shall name Mount Sinai as additional insured on a primary and non-contributory
basis.
 
13.
ADDITIONAL PROVISIONS

 
13.1             LifeMap represents that it is duly organized, validly existing
and in good standing under the laws of Delaware. LifeMap has been granted all
requisite power and authority to carry on its business and to own and operate
its properties and assets.  The execution, delivery, and performance of this
Agreement have been duly authorized by the Board of Directors of LifeMap.  There
is no pending or, to LifeMap’s knowledge, threatened litigation involving
LifeMap that would affect this Agreement or LifeMap’s ability to perform its
obligations hereunder.  There is no indenture or contract to which LifeMap is
party or otherwise bound, prohibiting execution, delivery, or performance by
LifeMap of this Agreement or any provision hereof.
 
13.2             Mount Sinai represents that it is a corporation duly organized,
validly existing, and in good standing under the laws of the State of New York.
Mount Sinai has been granted all requisite power and authority to carry on its
business and to own and operate its properties and assets.  There is no pending
or, to Mount Sinai’s knowledge, threatened litigation involving Mount Sinai that
would affect this Agreement or Mount Sinai’s ability to perform its obligations
hereunder.  There is no indenture or contract to which Mount Sinai is party or
otherwise bound, prohibiting execution, delivery, or performance by Mount Sinai
of this Agreement or any provision hereof.
 
13.3             No rights hereunder may be assigned by a Party, directly or by
merger or other operation of law, without the express written consent of the
other Party.  LifeMap may assign this Agreement, either directly or by merger or
operation of law, without the prior written consent of Mount Sinai, as long as: 
(a) at least [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] days before the proposed transaction, LifeMap gives Mount Sinai
written notice and such background information as may be reasonably necessary to
enable Mount Sinai to give an informed consent, provided that, in the case of an
assignment to LifeMap Sciences, [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] days’ prior written notice may be given; (b) the assignee
agrees in writing to be legally bound by this Agreement; and (c) if the assignee
is a company other than LifeMap Sciences, the assignee agrees to deliver to
Mount Sinai an updated business development plan within [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] days after the closing of the
proposed transaction.  Any permitted assignment will not relieve LifeMap of
responsibility for performance of any obligation of LifeMap that has accrued at
the time of the assignment.  Any prohibited assignment will be null and void. 
Notwithstanding the foregoing, LifeMap shall be permitted to assign the
definitive license agreement to LifeMap Sciences to the extent LifeMap and
LifeMap Sciences will have fulfilled the obligations outlined under (a) and (b)
above.
16

--------------------------------------------------------------------------------

13.4            A waiver by either Party of a breach or violation of any
provision of this Agreement will not constitute or be construed as a waiver of
any subsequent breach or violation of that provision or as a waiver of any
breach or violation of any other provision of this Agreement.
 
13.5             Nothing herein will be deemed to establish a relationship of
principal and agent between the Parties, nor any of their agents or employees,
nor will this Agreement be construed as creating any form of legal association
or arrangement which would impose liability upon one Party for the act or
failure to act of the other Party.  Nothing in this Agreement, express or
implied, is intended to confer on any person other than the Parties hereto or
their permitted assigns, any benefits, rights or remedies.

 
13.6            Notices under this Agreement will be in writing and sent by
public overnight courier and addressed as follows, and shall be deemed given
when delivered (or when delivery thereof is refused):
 
If to Mount Sinai:
 
Icahn School of Medicine at Mount Sinai
Mount Sinai Innovation Partners
Attention:  Director
770 Lexington Avenue, 14th Floor
New York, NY  10065


with a copy for legal notices only to:
 
Icahn School of Medicine at Mount Sinai
Attention:  Office of General Counsel
One Gustave L. Levy Place, Box 1099
New York, NY  10029


If to LifeMap:
 
Kenneth Elsner
1020 Plain Street, Suite 290
Marshfield, MA   02050


13.7            This Agreement will be construed and governed in accordance with
the laws of the State of New York, without giving effect to conflict of law
provisions.  The Parties hereby submit to the exclusive jurisdiction of and
venue in any state or federal courts located within the Southern District of New
York with respect to any and all disputes concerning the subject of this
Agreement.
17

--------------------------------------------------------------------------------

13.8             Neither Party will be liable for any failure to perform as
required by this Agreement to the extent such failure to perform is due to
circumstances reasonably beyond such Party’s control, including, without
limitation, labor disturbances or labor disputes of any kind, accidents, failure
of any governmental approval required for full performance, civil disorders or
commotions, acts of aggression, acts of God, energy or other conservation
measures imposed by law or regulation, explosions, failure of utilities,
mechanical breakdowns, material shortages, disease, or other such occurrences.
 
13.9             Each Party will comply with all laws, regulations and other
legal requirements applicable to it in connection with this Agreement, including
but not limited to any legal requirements applicable to its use of the Results
or any of the other Party’s Intellectual Property Rights or Background
Intellectual Property and laws controlling the export of technical data,
computer software, laboratory prototypes, and all other export controlled
commodities.  Each Party represents that it does not know of any legal
requirements applicable to the other Party’s use of the Results or its
Intellectual Property Rights or Background Intellectual Property that would
materially impact the other Party’s use thereof.
 
13.10         The Parties will not knowingly disclose, and will use reasonable
efforts to prevent disclosure, to the other Party of any information subject to
ITAR controls, or in the Commerce Control List (EAR Part 774 and Supplements),
or 10 CFR Part 810 Restricted Data or Sensitive Nuclear Technology.  If for
purposes of the Development Activities, a Party intends to disclose
export-controlled information to the other Party, the disclosing Party will not
disclose such information to the other Party unless and until a plan for
transfer, use, dissemination and control of the information has been approved by
the other Party.
 

13.11       Except where specifically cited, all references to Articles are to
Articles herein, and all references to Sections are to Sections herein.  The
headings used in this Agreement have been inserted for convenience of reference
only and do not constitute a part of this Agreement or define, expand or limit
the provisions hereof.  The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole, including the Attachments, and any attachments, exhibits and schedules,
and not to any particular provision of this Agreement.  Wherever any words are
used herein in the masculine, feminine or neuter gender, they shall be construed
as though they were used in another gender in all cases where they would so
apply, and whenever any words are used herein in the singular or plural form,
they shall be construed as though they were also used in the other form in all
cases where they would so apply.  The word “including” (and with correlative
meaning “include”) means “including but not limited to.”
 
13.12         This Agreement and the Attachments, and any attachments, exhibits
or schedules hereto or thereto, embody the entire understanding between the
Parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral.  This Agreement may not
be amended, modified, superseded or canceled and none of the terms, provisions,
covenants, representations, warranties, covenants or conditions may be waived,
except by a written instrument executed by the Parties, or in the case of
waiver, by the Party waiving compliance.  The Parties agree that this Agreement
is not and shall not be amended or otherwise modified by any provision of or use
of any website or software, or by any electronic or online agreement regardless
of its terms.  It may be amended only in writing, setting out the
specific modification(s), signed by the handwritten signature of duly authorized
representatives of both Parties, and executed and delivered in accordance with
the provisions of this Agreement.  An original handwritten signature meeting the
requirements in the preceding sentence and transmitted by facsimile (including
scanned email attachments) shall be considered a handwritten signature for
purposes of this Agreement.
 
13.13          Execution signatures of this Agreement may be exchanged in
counterparts and as scanned email attachments, and all signatures so exchanged
shall be considered as original and as one and a part of the same instrument.
18

--------------------------------------------------------------------------------

[signature page follows]
19

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereby
execute this Agreement as of the date first written above.
 

Icahn School of Medicine at Mount Sinai  
LifeMap Solutions, Inc.
   
By: 
s/Scott L. Friedman
By:
s/Corey Bridges
 
 
 
Name:  
Scott L. Friedman
Name:
Corey Bridges
 
 
 
Title:
Dean of Therapeutic Discovery
Title:
CEO
 
 
 
Date: 
May 6, 2014 
Date: 
May 6, 2014  


I have read and understand
the responsibilities of
the Principal Investigator
under this Agreement
and agree to abide by them and fulfill them:
 
By:
s/Eric Schadt
 
 
 
Date:
May 6, 2014

20

--------------------------------------------------------------------------------

Attachment A
 
Development Activities


[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
21

--------------------------------------------------------------------------------

Attachment B
 
Budget
 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
22

--------------------------------------------------------------------------------

Attachment C
 
Visiting Scientist Agreement

 
This Visiting Scientist Agreement (the “Agreement”) is entered into as of
 __________________(the “Effective Date”), by and between LifeMap Solutions,
Inc., a corporation organized and existing under the laws of Delaware and having
a principal place of business at 150 East 57th Street, New York, NY 10022
(“LifeMap”), and Icahn School of Medicine, a not-for-profit New York corporation
organized and existing under the Laws of the State of New York, and having a
principal place of business at One Gustave L Levy Plac, New York, NY 10029, and
its Affiliates (collectively, “Mount Sinai”).  LifeMap and Mount Sinai may each
be referred to herein individually as a “Party” and collectively as the
“Parties.”
 
WHEREAS, LifeMap and Mount Sinai are parties to that certain Co-Development and
Option Agreement effective as of May 1, 2014 (the “Co-Development Agreement”);
 
WHEREAS, as provided in the Co-Development Agreement (at Section 2.3), the
Parties contemplate the possibility that Mount Sinai will host LifeMap employees
as participants in research under the Co-Development Agreement on Mount Sinai
premises using Mount Sinai facilities (“LifeMap Visiting Scientists”); and
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:


1.
DEFINITIONS AND INTERPRETATION.


 
1.1               Defined Terms.  Capitalized terms not defined herein shall
have the meanings assigned to them in the Co-Development Agreement.
 
1.2               Interpretation.  Except where the context expressly requires
otherwise, (a) the use of any gender herein shall be deemed to encompass
references to either or both genders, (b) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
(c) the word “will” shall be construed to have the same meaning and effect as
the word “shall,” (d) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any person shall be construed to include the person’s successors and
assigns, (f) the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and shall
not be understood as a reference solely to a particular provision of this
Agreement, (g) all references herein to Sections or Exhibits shall be construed
to refer to Sections or Exhibits of this Agreement, and references to this
Agreement include all Exhibits hereto, (h) the word “notice” means notice in
writing (whether or not specifically stated) unless expressly stated otherwise,
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement, (i) provisions that require that a Party or
the Parties hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing unless
expressly stated otherwise, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging), and (j)
references to any specific law, rule or regulation, or article, section or other
division thereof, shall be deemed to include the then-current amendments thereto
or any replacement or successor law, rule or regulation thereof.
23

--------------------------------------------------------------------------------

1.3               In Event of Conflict, Co-Development Agreement Controls.  In
the event that any terms or obligations set forth herein are determined to be in
conflict with the Co-Development Agreement, the terms and conditions fo the
Co-Development Agreement shall control.
 
2.
Visiting Scientists

 
                2.1          “Visiting Scientist” means (a) an employee of
LifeMap undertaking Development Activities under the supervision of the
Principal Investigator pursuant to the Co-Development Agreement on Mount Sinai
premises.

 
2.2              General.  Each Visiting Scientist shall remain an employee of
Lifemap and shall work only as authorized by the Co-Development Agreement on
Mount Sinai’s premises during normal business hours.  Each Visiting Scientist
shall be accountable to LifeMap with respect to reporting of vacation, sick time
and other leave, as well as performance objectives and all other personnel
matters.

 
2.3              Designation of Visiting Scientists.  All Visiting Scientists
shall be authorized and identified in Attachment A to the Co-Development
Agreement or in an amendment to Attachment A signed by both Parties.
 
3.
LIFEMAP RESPONSIBILITIES.

 
Lifemap shall be responsible for paying each Visiting Scientist’s salary and
other compensation, employment benefits, withholding taxes, expense
reimbursements and other costs related to employment with Lifemap.  Lifemap
shall also be responsible for providing and maintaining worker’s compensation
insurance and commercial general liability insurance covering the activities of
each Visiting Scientist during the Co-Development Agreement Term, including for
work performed on Mount Sinai’s premises.  Lifemap shall deliver certificates
evidencing such insurance to Mount Sinai upon request.  Lifemap agrees that each
Visiting Scientist shall be subject to and comply with Mount Sinai’s policies
regarding discrimination, harassment and other employment related complaints,
rules of conduct, substance abuse/rehabilitation, equal opportunity/affirmative
action, and electronic communications and computer systems as if Visiting
Scientist were an employee of Mount Sinai.  Lifemap agrees that each Visiting
Scientist, while working on Mount Sinai’s premises, shall comply with all other
reasonable and relevant health and safety and security requirements and other
reasonable instructions issued by Mount Sinai or its representatives.  Each
Visiting Scientist will execute and deliver to Mount Sinai a Letter of
Acknowledgement and Understanding in substantially the form attached hereto. Any
changes to the form attached as Exhibit A must be approved in writing by both
Parties.
 
4.
MOUNT SINAI RESPONSIBILITIES.

 
Each Visiting Scientist shall be allowed to attend non-confidential meetings and
training sessions conducted by or on behalf of Mount Sinai to the extent
reasonably required by their responsibilities under the Development Activities. 
Mount Sinai shall treat as Confidential Information of Lifemap any personal data
regarding any Visiting Scientist or other employees of Lifemap that it obtains
in connection with this Agreement.  A Visiting Scientist shall not be asked to
work on any matter other than the Development Activities.  For the avoidance of
doubt, a Visiting Scientist will not (i) participate in any employee benefit
plans of Mount Sinai or receive any other form of compensation from Mount Sinai
or (ii) have any express or implied power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, Mount
Sinai, or to bind Mount Sinai in any respect whatsoever.  In addition, Mount
Sinai shall not be liable for the payment of any wage, salary or compensation of
any kind for any service performed by a Visiting Scientist.
24

--------------------------------------------------------------------------------

5.
INTELLECTUAL PROPERTY.

 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
6.
CONFIDENTIALITY.


 
6.2              Confidentiality.  The confidentiality obligations of the
Co-Development Agreement are incorporated herein by reference, without regard to
any expiration or termination of the Co-Development Agreement, and all
Confidential Information disclosed in connection with this Agreement shall be
subject to the confidentiality provisions of the Co-Development Agreement, and
all references to “this Agreement” therein shall be deemed to be references also
to this Agreement.  In addition, a Visiting Scientist is not permitted to bring
any confidential information or materials of any Third Party onto Mount Sinai’s
premises or otherwise disclose to or use at Mount Sinai any such confidential
information or materials without the prior written consent of Mount Sinai and an
authorized representative of the Third Party.

 
6.2              Public Announcements; Publications.  Article 10 of the
Co-Development Agreement is incorporated herein by reference, provided however
that all references to “this Agreement” therein shall be deemed also to be
references to this Agreement.
 
7.
REPRESENTATIONS.


 
7.1               Mutual Representations.  The Parties hereby represent to each
other that:
 
7.1.1            it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization;
 
7.1.2            it has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and
 
7.1.3            the execution, delivery and performance by such Party of this
Agreement and its compliance with the terms and provisions hereof does not and
will not conflict with or result in a breach of or default under any contract to
which it is a party as of the effective date of this Agreement.
 
8.
TERM AND TERMINATION.

 

8.1              Term.  The term of this Agreement will commence on the date of
last signature hereto and shall expire upon expiration or termination of the
Co-Development Agreement.

 
8.2              Termination for Cause.  A Party may terminate this Agreement
for cause, at any time during the term of this Agreement, by giving written
notice to the other Party in the event that such other Party commits a material
breach of its obligations under this Agreement and such material breach remains
uncured for ninety (90) days, measured from the date written notice of such
material breach is given to such other Party.
25

--------------------------------------------------------------------------------

8.3              Effects of Termination.
 
8.3.1            General.  In the event of expiration or termination of this
Agreement for any reason, except as otherwise expressly provided herein, all
rights and obligations of each Party hereunder shall cease, and each Visiting
Scientist’s access to Mount Sinai’s facilities shall immediately terminate.
 
8.3.2            Termination of Development Plan.  In the event that the
Co-Development Agreement is terminated with respect to any Development Plan, and
not with respect to all Development Activities, except as otherwise expressly
provided herein, all rights and obligations of each Party hereunder with respect
to such terminated Development Plan shall cease, but this Agreement shall
otherwise remain in full force and effect (including with respect to all
Development Activities not so terminated).
 
8.3.3            Termination of Visiting Scientist.  If a Visiting Scientist
fails to comply with Mount Sinai policies, requirements or instructions in
accordance with this Agreement or otherwise to comply with its obligations under
this Agreement, then (a) such individual shall cease to be a Visiting Scientist
hereunder upon Mount Sinai giving written notice thereof to Lifemap and (b) the
Parties shall, if Mount Sinai agrees to do so in its discretion, cooperate to
identify and designate in writing a replacement Visiting Scientist to the extent
available.  In the event that (i) the status of an individual as a Visiting
Scientist is terminated pursuant to the preceding sentence or (ii) the
employment of any Visiting Scientist with Lifemap is terminated for any reason,
except as otherwise expressly provided herein, all rights and obligations
hereunder with respect to such terminated Visiting Scientist shall cease and
such terminated Visiting Scientist’s access to Mount Sinai’s facilities shall
immediately terminate, but this Agreement shall otherwise remain in full force
and effect.
 
8.3.4            Accrued Rights.  Expiration or termination of this Agreement
for any reason shall be without prejudice to any right which shall have accrued
to the benefit of either Party prior to such termination, including damages
arising from any breach under this Agreement.  Expiration or termination of this
Agreement shall not relieve either Party from any obligation which is expressly
indicated to survive such expiration or termination.
 
8.3.5            Survival.  The following sections, together with any sections
that expressly survive, shall survive expiration or termination of this
Agreement for any reason:  Error! Reference source not found., 0, 0, 0, 0 and
11.
 
9.
INDEMNIFICATION.

 
Each Party will indemnify and hold harmless the other Party and such other
Party’s Sublicensees, Affiliates and their respective employees, trustees,
medical and professional staff, officers, directors and agents (each, an
“Indemnified Party”) from and against any and all liability, loss,  expense,
action, suit, claim, demand, judgment or prosecution (“Claims”) that may be
brought or instituted against such other Party and/or an Indemnified Party, in
proportion to and to the extent that such Claims are based on, resulting from or
arising out of the material breach by the indemnifying Party of any of its
representations, warranties or covenants set forth herein, except to the extent
that such Claims are caused by or result from the negligence or intentional acts
or omissions of such other Party and/or any Indemnified Party.  Section 12 of
the Co-Development Agreement is incorporated herein by reference, and any claim
for indemnification pursuant to Section 9 of this Agreement shall be subject to
the provisions of Section 12 of the Co-Development Agreement.
26

--------------------------------------------------------------------------------

10.
COPY OF AGREEMENT.

 
Lifemap shall provide each Visiting Scientist with a copy of this Agreement.
 
11.
MISCELLANEOUS.


 
11.1            Assignment.  Neither this Agreement nor any rights or
obligations hereunder may be assigned by either Party, without the prior written
consent of the other Party. Any assignment not in accordance with this Section 0
shall be void.

 
11.2            Force Majeure.  Each Party shall be excused from the performance
of its obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party.  Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes Commercially Reasonable Efforts to remove the
condition.  For purposes of this Agreement, “force majeure” shall include
conditions beyond the control of the Parties, including an act of God, act of
terrorism, voluntary or involuntary compliance with any Law or order of any
government, war, civil commotion, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers or destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe.

 
11.3            Notices.  If to Lifemap:  Notices must be provided to the
following address or such other address as provided by one Party to the other in
writing according to the paragraph below:
 
If to Mount Sinai:


Icahn School of Medicine at Mount Sinai
Mount Sinai Innovation Partners
Attention:  Director
770 Lexington Avenue, 14th Floor
New York, NY  10065




with a copy for legal notices only to:


Icahn School of Medicine at Mount Sinai
Attention:  Office of General Counsel
One Gustave L. Levy Place, Box 1099
New York, NY  10029
27

--------------------------------------------------------------------------------

If to LifeMap:


LifeMap Solutions, Inc.
150 East 57th Street,
New York, NY 10022


with a copy for legal notices only to:


Kenneth S. Elsner
1020 Plain Street, Suite 290
Marshfield, MA 02050
 
Notices so given will be effective upon the earlier of (i) receipt by the party
to which notice was provided, or (ii) the fifth business day after mailing.
Breach of contract notices must specify in detail the nature of the breach and
the remedy requested by the party giving notice. Notices to a party must be sent
to the address and number specified above.  If a party wishes to change its
address for notices, the change will become effective only on the date specified
in such notice or 60 days after the new address was provided, whichever is
later. Rejection or inability to deliver a notice because of a change in address
for which no or insufficient notice was given will be deemed to be receipt of
the notice as of the date of such rejection or inability to deliver.


            11.4        Amendment.  No amendment, modification or supplement of
any provision of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.
 
11.5            Waiver.  No provision of this Agreement shall be waived by any
act, omission or knowledge of a Party or its agents or employees except by an
instrument in writing expressly waiving such provision and signed by a duly
authorized officer of the waiving Party.  The waiver by either of the Parties of
any breach of any provision hereof by the other Party shall not be construed to
be a waiver of any succeeding breach of such provision or a waiver of the
provision itself.
 
11.6            Severability.  If any clause or portion thereof in this
Agreement is for any reason held to be invalid, illegal or unenforceable, the
same shall not affect any other portion of this Agreement, as it is the intent
of the Parties that this Agreement shall be construed in such fashion as to
maintain its existence, validity and enforceability to the greatest extent
possible.  In any such event, this Agreement shall be construed as if such
clause or portion thereof had never been contained in this Agreement, and there
shall be deemed substituted therefor such provision as will most nearly carry
out the intent of the Parties as expressed in this Agreement to the fullest
extent permitted by applicable Law.
 
11.7            Descriptive Headings.  The descriptive headings of this
Agreement are for convenience only and shall be of no force or effect in
construing or interpreting any of the provisions of this Agreement.
 
11.8            Export Control.  This Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States of America or other countries which may be imposed upon or related
to either Party.
 
11.9            Dispute Resolution.  If any dispute or disagreement arises
between LifeMap and Mount Sinai in respect of this Agreement, they shall follow
the procedures set forth in Section 13.7of the Co-Development Agreement, which
is incorporated herein by reference.
28

--------------------------------------------------------------------------------

11.10         Governing Law.  Section 13.7 of the Co-Development Agreement is
hereby incorporated by reference with the understanding the references therein
to “Agreement” shall be understood also as references to this Agreement.
 
11.11         Entire Agreement.  This Agreement, including its Exhibits, and the
Co-Development Agreement and its exhibits and other attachments, constitute and
contain the complete, final and exclusive understanding and agreement of the
Parties and supersede any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof and thereof.
 
11.12         Independent Contractors.  Both Parties are independent contractors
under this Agreement.  Nothing herein contained shall be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties or any of their agents or employees, or any other legal arrangement that
would impose liability upon one Party for the act or failure to act of the other
Party.  Neither Party shall have any express or implied power to enter into any
contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.
 
11.13         Counterparts.  This Agreement may be executed in two (2)
counterparts, each of which shall be an original and both of which shall
constitute together the same document.  Counterparts may be signed and delivered
by facsimile or PDF file, each of which shall be binding when received by the
applicable Party.  The Parties agree that a copy of the original signature
(including an electronic copy) may be used for any and all purposes for which
the original signature may have been used.  The Parties agree that they will
have no rights to challenge the use or authenticity of this Agreement based
solely on the absence of an original signature.
 
11.14         Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.


Lifemap Solutions, Inc.
Icahn School of Medicine at Mount Sinai
 
By:
 
By:
 
Name:
Name:
Title:
Title:

 
29

--------------------------------------------------------------------------------

Letter of Acknowledgement and Understanding




Reference is made to the Visiting Scientist Agreement effective as of
__________between LifeMap Solutions, Inc., a corporation organized and existing
under the laws of Delaware and having a principal place of business at 150 East
57th Street, New York, NY 10022 (“LifeMap”), and Icahn School of Medicine, a
not-for-profit New York corporation organized and existing under the Laws of the
State of New York, and having a principal place of business at One Gustave L
Levy Place, New York, NY 10029, and its Affiliates (collectively, “Mount
Sinai”).  Capitalized terms used but not defined in this Letter of
Acknowledgement shall have the meanings assigned to them in the Visiting
Scientist Agreement.


VISITING SCIENTISTS:


I acknowledge I have received copies of or access to the following Mount Sinai
policies:


If I have any questions or need to report a concern regarding the foregoing
policies, I understand I can contact Mount Sinai Innovation Partners at (212)
659-9680.


I understand that Mount Sinai reserves the right to make changes to its policies
or procedures, whenever it deems it necessary or useful to do so.


I understand that I am responsible for understanding and complying with Mount
Sinai’s policies, procedures and instructions as applicable pursuant to the
Agreement.  Further, I have been instructed to discuss any outstanding issues or
concerns regarding the foregoing policies, procedures and instructions with
Mount Sinai’s Environmental Health and Safety Department or the Human Resources
Department, as applicable.


I acknowledge I have received a copy of the Visiting Scientist Agreement and
agree to be bound by all provisions of the Agreement and, through it, the
Co-Development Agreement, that are applicable to me in my capacity as a Visiting
Scientist thereunder.  I further acknowledge, without limitation, that I
understand the provisions of the Co-Development Agreement which are cited in the
Visiting Scientist Agreement and relate to confidentiality, publication,
intellectual property, and prohibitions on the use, disclosure or transfer of
materials outside of Mount Sinai.


Read and acknowledged by:
 
Print Name:
 
 
Signature: 
 
 
 
 
 
Institution:
 
 
 
Date:
 
 

30

--------------------------------------------------------------------------------

Attachment D
 
Background Intellectual Property




Promptly after the first Steering Committee (see Section 2.1 of the Agreement)
the Parties shall identify and list by amendment the Background Intellectual
Property anticipated to be used in the Development Activities.
31

--------------------------------------------------------------------------------

Attachment E
 
License Terms
 
Capitalized terms not otherwise defined in this Attachment E shall have the same
meaning as defined in the Agreement to which this Attachment E is attached and
incorporated.
 
Parties
Icahn School of Medicine at Mount Sinai, a nonprofit education corporation
organized and existing under the laws of the State of New York having an office
at One Gustave L. Levy Place, New York, New York 10029 (“Mount Sinai”), and
LifeMap Solutions, Inc., a corporation organized and existing under the laws of
Delaware (“LifeMap”), having a place of business at 1301 Bay Harbor Parkway,
Suite 100, Alameda, CA 94502.  LifeMap shall include LifeMap and its
Affiliates.  Mount Sinai shall include Mount Sinai and its Affiliates.
“Affiliate” means a legal entity that is controlling, controlled by or under
common control with a Party.  For purposes of the definitive license agreement,
the word “control” means (x) the direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting securities of a legal entity, (y) the
right to receive fifty percent (50%) or more of the profits or earnings of a
legal entity, or (z) the right to determine the policy decisions of, or to
direct or cause the direction of the management of, a legal entity.  Each Party
shall be fully liable for its Affiliate’s compliance with the terms and
obligations of the definitive license agreement.
Patent Rights
United States and foreign patents and/or patent applications claiming Mount
Sinai Intellectual Property or Joint Intellectual Property, as well as any and
all patents issuing therefrom and from all divisionals and continuations,
reissues, reexaminations, renewals, substitutions, and extensions thereof, that
claim priority to such patents and/or patent applications; for clarity this
includes but is not limited to all claims of continuation-in-part applications
(solely to the extent such continuation-in-part can claim the same priority
date) and patents issuing thereon that claim priority to said United States
patent applications.  Such Patent Rights will be specifically listed/described
in an exhibit to the definitive license agreement.
Mount Sinai Intellectual Property and Joint Intellectual Property
As defined in Section 6.2 of the Agreement
Technical Information
Technical Information is all Intellectual Property Rights not covered by a Valid
Claim, including Results, the Mount Sinai Intellectual Property, the Code, and
the LMN Engine, owned solely or jointly by, or licensed by, Mount Sinai.  For
clarity, Technical Information expressly excludes Logic and LMN Components. 
Such Technical Information will be specifically listed/described in an exhibit
to the definitive license agreement.
Logic
Underlying know-how possessed by Mount Sinai prior to the effective date of the
definitive license agreement  that relates to development of software,
algorithms, and databases capable of analyzing complex data sets and generating
predictive models.

 
32

--------------------------------------------------------------------------------

Mount Sinai Background Intellectual Property
Background Intellectual Property owned by, or licensed by, Mount Sinai that are
necessary to practice the Patent Rights and/or Technical Information and are
available for licensing.  Such Mount Sinai Background Intellectual Property will
be specifically listed/described in an exhibit to the definitive license
agreement, and shall include the Background Intellectual Property as defined in
the Agreement to which this Attachment E is attached.
Valid Claim
 
(a)       an unexpired claim of an issued patent within the Patent Rights that
has not been ruled unpatentable, invalid or unenforceable by a final and
unappealable decision of a court or other competent authority in the subject
country; or
 
(b)      a claim of a pending application within the Patent Rights.
Deliverables
Copies of the Code and Documentation and other related materials reasonably
requested by LifeMap from time to time (but Mount Sinai shall not be required to
deliver such more frequently than [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] in the case of Code) shall be delivered by Mount Sinai to
LifeMap (and shall be held strictly confidential by LifeMap in accordance with
Article 8; provided, however, LifeMap may disclose such information, subject to
reasonable confidentiality provisions, or as otherwise reasonably appropriate,
with respect to the development and commercialization of the Licensed Products
and Licensed Services); provided that, if reasonable, only the Improvements need
be delivered.  If LifeMap requires a full copy of any of the foregoing, Mount
Sinai shall reasonably comply.
Licensed Products
Products or part(s) thereof, that are made, made for, Used (including used),
imported, sold or offered for sale by LifeMap, its Distributors (as defined
below), or its Sublicensees:  (i) where in the absence of the definitive license
agreement, such activity would infringe at least one Valid Claim; or (ii) where
such products arise or are derived from the use of, or otherwise incorporate,
Technical Information, Logic, LMN Components, and/or Mount Sinai Background
Intellectual Property, including, for the avoidance of doubt, Code and the LMN
Engine (to the extent, with respect to all of the foregoing, not solely owned by
LifeMap).
Licensed Service
Any service, including without limitation database access, provided by LifeMap,
its Distributors (as defined below),  or its Sublicensees to a third party in
exchange for consideration where such service makes use of Licensed Product(s)
or otherwise exploits or monetizes Mount Sinai Technical Information, Logic, LMN
Components, and/or Background Intellectual Property, including, for the
avoidance of doubt, Code and the LMN Engine (to the extent, with respect to all
of the foregoing, not solely owned by LifeMap).

 
33

--------------------------------------------------------------------------------

License Grant
Subject to agreement on final terms, Mount Sinai and its Affiliates will grant
to LifeMap, and LifeMap will accept, a worldwide exclusive, right and license
during the Term of the definitive license agreement, with the right to
sublicense through multiple tiers, under the Patent Rights and Mount Sinai’s
rights (which “rights” as used in this Section, shall  include, Intellectual
Property Rights), including rights in the Results, and Mount Sinai’s rights in
Joint Intellectual Property and Joint Results, the LMN Engine, and the Code and
any related Documentation (to the extent, with respect to all of the foregoing,
not solely owned by LifeMap) (i) to research, discover, develop, make, have
made, Use, have used, import, have imported, lease, sell, have sold and offer
for sale Licensed Products and Licensed Services in the Field of Use and
throughout the Territory; and (ii) to Use (including use) the Mount Sinai
Technical Information to research, discover, develop, make, have made, Use, have
used, import, have imported, lease, sell, have sold and offer for sale Licensed
Products and Licensed Services in the Field of Use and throughout the Territory.
 
Notwithstanding the foregoing, the Parties acknowledge and agree any exclusive
license granted to Mount Sinai’s rights outlined above,  expressly excludes (a)
an exclusive license to EMR Data and/or LMN Components contained and/or
incorporated in the LMN Engine or any Improvements thereto; (b) the
Non-Exclusive Rights; and (c) the right to sell any of Mount Sinai’s Results and
EMR Data, except to the extent incorporated in a physical Licensed Product for
use as part of such Licensed Product.
 
Subject to agreement on final terms, Mount Sinai and its Affiliates will grant
to LifeMap, and LifeMap will accept, a worldwide non-exclusive, right and
license during the Term of the definitive license agreement, with the right to
sublicense through multiple tiers, under the Patent Rights and Mount Sinai’s
rights to (i) the Mount Sinai Background Intellectual Property; (ii) the
Non-Exclusive Rights; (iii) the Logic, and (iv) EMR Data and/or LMN Components
contained and/or incorporated in the LMN Engine (which LMN Engine is exclusively
licensed under the definitive license agreement with respect to its components
that are not EMR Data and/or LMN Components (to the extent such EMR Data and/or
LMN Components is necessary to drive the LMN Engine, as applicable), and any
related Documentation, to research, discover, develop, make, have made, Use,
have used, import, have imported, lease, sell, have sold and offer for sale
Licensed Products and Licensed Services in the Field of Use and throughout the
Territory.
Non-Exclusive Rights
·    Code that pertains to analysis of genetic data sets
·    Code that pertains to compiling data sets
Retained Rights
Any and all licenses granted under the definitive license are subject to:
 
(a)    the right of Mount Sinai to make and to use the subject matter described
and/or claimed in the Patent Rights and Mount Sinai Technical Information and to
distribute to not-for-profit third parties, for academic research, teaching, and
educational purposes only; such use shall not be for any commercial purpose,
however, industrially sponsored academic research shall not be considered a
commercial purpose;
(b)    the rights, conditions and limitations imposed by U.S. law (see 35 U.S.C.
§ 202 et seq. and regulations pertaining thereto), including the royalty-free
non-exclusive license granted to the U.S. government;
(c)    the right of Mount Sinai to practice the Patent Rights and Mount Sinai
Technical Information for clinical care purposes at Mount Sinai;
(d)    the right of Mount Sinai to use or otherwise exploit Logic, EMR Data, LMN
Components, and Mount Sinai Background Intellectual Property for any and all
purposes; and
(e)    the ownership rights of LifeMap  to all User Data.

34

--------------------------------------------------------------------------------

Use
Defined in Article 1 of the Agreement.
Term
Subject to the terms of the Agreement, and as further specified in this
Attachment, from the Effective Date of the definitive license agreement until
the expiration of the Royalty Term.
Territory
Worldwide
Consumer
Defined in Article 1 of the Agreement.
User Data
Defined in Article 1 of the Agreement.
Mobile User Application
Defined in Article 1 of the Agreement.
Field of Use
 
Consumer applications (including, for clarity, Internet, Web-based, mobile user
and Mobile User Applications, databases and software products), based on
interpretation and/or presentation of Wide Scale Health Related
Information which is defined as one or more components of genetic information,
clinical data and other information of individuals relating to human disease,
health and/or wellness, in which the genetic information component (if such
component is available) involves [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]
Business Development Plan
Prior to execution of a definitive license, LifeMap shall provide Mount Sinai
with a detailed business development plan.  The Parties shall discuss in good
faith any of Mount Sinai’s requests for additional details or clarifications to
such business development plan.

 
35

--------------------------------------------------------------------------------

Due Diligence
LifeMap shall use reasonable commercial efforts to develop and commercialize
Licensed Products.  LifeMap shall be required to demonstrate suitable investment
in the development of Licensed Products.  The Parties shall negotiate in good
faith defined diligence milestones and timelines to be included in the
definitive license agreement to ensure such Licensed Products are being
diligently developed.

 
Diligence Milestone
Due Date
 
Documentation of at least [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] in funding [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] committed by LifeMap to fund development of Licensed Products (the
investment made into LifeMap prior to the due date will be counted toward the
funding sum above)
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
months after execution of definitive license agreement
 
Prototype complete
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
months after execution of definitive license agreement
 
Beta launch
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
months after execution of definitive license agreement
 
Public product launch
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
months after execution of definitive license agreement

  
 
If LifeMap fails to meet such diligence milestones as defined in the definitive
license agreement, Mount Sinai can convert said license to a non-exclusive
license provided that any delays caused by Mount Sinai will extend the foregoing
due dates on a day-for-day basis.
Copies of the Code and Documentation
Copies of the Code and Documentation shall be delivered by Mount Sinai to
LifeMap not less than every [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] days (and shall be held strictly confidential by LifeMap in
accordance with Article 8; provided, however, LifeMap may disclose such
information, subject to reasonable confidentiality provisions, or as otherwise
reasonably appropriate, with respect to the development and commercialization of
the Licensed Products and Licensed Services); provided that, if there are only
Improvements and if reasonable, only the Improvements need be delivered.  If
LifeMap requires a full copy of any of the foregoing, Mount Sinai shall
reasonably comply.

36

--------------------------------------------------------------------------------

Patent Maintenance and Reimbursement
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Patent Extension
LifeMap shall promptly notify Mount Sinai of any marketing authorization for any
Licensed Product for which an application for patent term extension may be
based, including any third-party product, or any other event in any country that
would enable Mount Sinai or LifeMap as appropriate to apply for patent term
extension.  For clarity, LifeMap will notify Mount Sinai of an opportunity to
apply for patent term extensions as soon as the event triggering the opportunity
for application has occurred.  LifeMap agrees to cooperate fully with Mount
Sinai to provide any information or documentation necessary to support an
application for patent term extension.
Royalty Term
On a Licensed Product-by-Licensed Product or Licensed Service-by-Licensed
Service and country-by-country basis, from first commercial sale or commercial
license, whichever comes first, until the later of:  (a) expiration of the last
Patent Rights covering such Licensed Product or Licensed Service in such
country; (b) expiration of any market exclusivity period granted by a regulatory
agency with respect to such Licensed Product or Licensed Service in such
country; or (c) LifeMap’s final discontinuation of sale or commercial licensing
of a Licensed Product or Licensed Service in such country.  For clarity, should
LifeMap discontinue sale of a Licensed Product or Licensed Service in a country
and later resume sale of such Licensed Product or Licensed Service in said
country, LifeMap would still be subject to the royalty obligations hereunder and
its license rights hereunder.

37

--------------------------------------------------------------------------------

Net Sales
The gross amount, prior to any discounts or other list price reductions,
invoiced by LifeMap and its Affiliates and its Sublicensee(s) for sales of
Licensed Products or Licensed Services for end use or consumption by third
parties that are not Affiliates or Sublicensees of the selling party (unless
such purchasing Affiliate or Sublicensee is the end user of the Licensed Product
or Licensed Service, in which case the amount billed therefore shall be deemed
to be the same amount that would be billed to a third-party end user in an
arm’s-length transaction) less the total of the following deductions to the
extent they are included in the gross invoiced sale price of the Licensed
Products or Licensed Services or otherwise directly paid or incurred by LifeMap
or its Affiliates or its Sublicensees with respect to the sale of the Licensed
Product or Licensed Services to such third party:
(a)    normal and customary quantity and/or cash discounts and sales returns and
allowances, including, without limitation, those granted on account of price
adjustments, billing errors, rejected goods, damaged goods, returns, rebates
actually allowed and taken, administrative or other fees or reimbursements of
similar payments to wholesalers or other distributors, buying groups, or other
institutions;
(b)    any rebates or similar payments made with respect to sales paid for by
any governmental or regulatory authority such as, by way of illustration and not
in limitation of the Parties’ rights hereunder, Federal or state Medicaid,
Medicare or similar state program or equivalent foreign governmental program;
(c)    customs or excise duties or other duties directly imposed and related to
the sales making up the gross invoice amount;
(d)    sales and other taxes and duties directly related to the sale, to the
extent that such items are included in the gross invoice price (but not
including taxes assessed against the income derived from such sale);
(e)    freight, postage, shipping, and insurance expenses (if separately
identified in such invoice).
Running Royalties
LifeMap will pay to Mount Sinai a quarterly royalty of [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] percent ([*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]%) of Net Sales of all Licensed
Products and Licensed Services that are sold by LifeMap, its Affiliates, and/or
Sublicensees.

38

--------------------------------------------------------------------------------

Reports and Records
·         Royalty Reports:  Within [*Certain information has been omitted under
a request for confidential treatment, and the omitted information has been filed
with the Commission] days after the end of each calendar quarter following first
commercial sale or commercial licensing of a Licensed Product or Licensed
Service, LifeMap will deliver to Mount Sinai a detailed report, certified by the
chief financial officer of LifeMap, detailing the calculation of all royalties
and fees due to Mount Sinai for such quarter.  The report will include, at a
minimum:  (a) the number of Licensed Products or Licensed Services involved in
sales, listed by product and by country; (b) gross consideration invoiced,
billed or received for sales in such quarter; (c) Net Sales, listed by product
or service and by country including an itemized list of all deductions permitted
in the definition of Net Sales; (e) sublicense fees and other consideration
received by LifeMap from Sublicensees, listed by product and by country; and (f)
royalties and fees owed to Mount Sinai, listed by category, by product or
service, and by country.
·        Development Reports:  LifeMap will provide Mount Sinai annually with
detailed written progress reports discussing the development, evaluation,
testing, and commercialization of all Licensed Products or Licensed Services and
development plans for the upcoming year.  Within [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] days of receipt of such development report,
Mount Sinai can request additional information and clarification and LifeMap
shall provide to Mount Sinai a revised development report addressing Mount
Sinai’s request for additional information and clarification within [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] days of Mount Sinai’s
request.
·        Records:  LifeMap will maintain, and will cause its Affiliates and
Sublicensees to maintain, complete and accurate books and records to verify Net
Sales, and all of the royalties, fees, and other payments payable under the
definitive license Agreement.  The records for each calendar quarter will be
maintained for at least [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] years after the calendar quarter to which they pertain.
·        Audit Rights:  Upon reasonable prior written notice to LifeMap, LifeMap
and its Affiliates and Sublicensees will provide Mount Sinai and its accountants
with access to all of the books and records required by the definitive license
agreement to conduct a review or audit of all of the royalties, fees, and other
payments payable under the definitive license agreement.  Access will be made
available:  (a) during normal business hours; (b) in a manner reasonably
designed to facilitate Mount Sinai’s review or audit without unreasonable
disruption to LifeMap’s business; and (c) no more than once each calendar year
during the term of the definitive license agreement and for a period of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] years
thereafter.  LifeMap will promptly pay to Mount Sinai the amount of any
underpayment determined by the review or audit plus accrued interest unless such
amount is subject to a good faith dispute, which dispute shall be settled in
accordance with the dispute resolution process.  If the review or audit
determines that LifeMap has underpaid any royalty payment by [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] percent ([*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission]%) or more, then LifeMap
will also promptly pay the costs and expenses of Mount Sinai and its accountants
in connection with the review or audit.  [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] an independent audit of all of the royalties, fees,
and other payments payable under the definitive license agreement.  Promptly
after completion of the audit, LifeMap will provide to Mount Sinai a copy of the
report of the independent auditors.

39

--------------------------------------------------------------------------------

Sublicensee and Distributor
A “Sublicensee” shall be any third party (other than end users or Affiliates)
granted the right by LifeMap to develop, use, make, sell, offer for sale, or
import Licensed Products or Licensed Service or otherwise make use of, monetize,
and/or exploit the Patent Rights, Mount Sinai Technical Information, Logic, LMN
Components, and/or Mount Sinai Background Intellectual Property.
 
A “Distributor” shall be any third party (other than end users or Affiliates)
granted the right by LifeMap to distribute, sell, import or offer for sale
Licensed Products or Licensed Service.  For clarity, a Distributor shall not be
granted the right by LifeMap to develop, use, or make Licensed Products or
Licensed Service or otherwise make use of, monetize, and/or exploit the Patent
Rights, Mount Sinai Technical Information, Logic, LMN Components, and/or Mount
Sinai Background Intellectual Property.
 
For clarity, the Parties acknowledge and agree that the term “sublicense” or
“sublicense agreement,” as used in the definitive license agreement, shall mean
any license by and between LifeMap and a Sublicensee or Distributor under which
LifeMap grants to such Sublicensee or Distributor the rights outlined above and
such “sublicense” will be subject to the “Sublicensing Obligations” and the
“Sublicensing Revenue”, as applicable to whether such “sublicense” is to a
Sublicensee or a Distributor in accordance with the terms of the definitive
license agreement as outlined herein.

40

--------------------------------------------------------------------------------

Sublicensing Obligations
(a)    LifeMap will submit to Mount Sinai the intended sublicense agreement with
a Sublicensee or Distributor as negotiated prior to execution.  For the
avoidance of doubt, as end users are not considered “Sublicensees” under the
definitive license agreement, web, online, end user, shrinkwrap or other similar
agreements (collectively “User Agreements”) need not be provided to Mount Sinai.
(b)    Within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] working days of the date LifeMap provides such intended sublicense
agreement to Mount Sinai, Mount Sinai will notify LifeMap in writing of any
clauses of such intended sublicense agreement that Mount Sinai can demonstrate
do not comply with the definitive license agreement.  All clauses that are
consistent with the definitive license agreement shall be considered approved. 
If Mount Sinai notifies LifeMap of clauses that do not comply with the
definitive license agreement, LifeMap will negotiate with the potential
Sublicensee based on such notification by Mount Sinai; provided that, if LifeMap
disagrees with Mount Sinai’s interpretation, any such disagreement shall be
resolved based upon mutual discussions, but to the extent such disagreement
cannot be resolved, such dispute shall be subject to the dispute resolution
provisions.  If LifeMap can demonstrate that Mount Sinai properly received the
draft sublicense agreement under the terms of the definitive license agreement
and Mount Sinai does not provide LifeMap notice within the aforementioned term,
then LifeMap may consider all clauses in the sublicense approved by Mount
Sinai.  Mount Sinai, however, at its sole discretion, will have the right to
approve sublicenses with conditions different from those set forth in the
definitive license agreement, as long as the approval is provided in writing.
(c)    Within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] days after LifeMap enters into a sublicense agreement (for the
avoidance of doubt, other than a User Agreement where such delivery is not
necessary), LifeMap will deliver to Mount Sinai a complete and accurate copy of
the entire executed sublicense agreement in the English language.  If the
original sublicense agreement is not in the English language, then LifeMap will
provide Mount Sinai with a true certified translation copy in the English
language.  Mount Sinai’s receipt of the sublicense agreement, however, will
constitute neither an approval of the sublicense nor a waiver of any right of
Mount Sinai or obligation of LifeMap under the definitive Agreement.
(d)    [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
(e)    LifeMap’s execution of a sublicense agreement will not relieve LifeMap of
any of its obligations under the definitive license agreement.  LifeMap is
primarily liable to Mount Sinai for any act or omission of a Sublicensee or
Distributor of LifeMap that would be a breach of the definitive license
agreement if performed or omitted by LifeMap, and LifeMap will be deemed to be
in breach of the definitive license agreement as a result of such act or
omission.
(f)    In the event that LifeMap causes or experiences a bankruptcy or
insolvency event (as shall be further defined in the definitive license
agreement), all payments due to LifeMap from its Sublicensees or Distributor
under the sublicense agreement will, upon notice from Mount Sinai to such
Sublicensee or Distributor, become payable directly to Mount Sinai for the
account of LifeMap.  Upon receipt of any such funds, Mount Sinai will remit to
LifeMap the amount by which such payments exceed the amounts owed by LifeMap to
Mount Sinai.

41

--------------------------------------------------------------------------------

Sublicensing Revenue
LifeMap will pay Mount Sinai the following percentages of all consideration,
based on timing of Sublicensing, other than running royalties or an advancement
payment creditable against future Net Sales (“Royalty Advance”) received by
LifeMap from Sublicensees, and/or Distributors, within [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] days of receipt of such
consideration.  Any non-cash consideration received by LifeMap from such
Sublicensees and/or Distributor will be valued at its fair market value as of
the date of receipt.
 
For sublicenses to Sublicensees:
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
For sublicenses Distributors:
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
For further clarity, royalties shall be payable in accordance with the terms of
the definitive license agreement for all Net Sales by a Sublicensee and/or
Distributor as if it were Company.
 
The Parties acknowledge and agree that any Royalty Advance received by Company
from a Sublicensee and/or Distributor shall be subject to Company’s Running
Royalty obligation
Compelled Sublicensing
In the event that at any time [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] or more years after the effective date of the definitive
license agreement Mount Sinai is given a written offer by an entity to license
the Patent Rights or Technical Information to develop and commercialize a
Licensed Product or Licensed Service in the Field of Use that is not being
developed or commercialized by LifeMap (an “Underdeveloped Indication”), then
the rights to develop such Licensed Product or Licensed Service for such
Undeveloped Indication shall automatically revert to Mount Sinai unless LifeMap,
within [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
of the date Mount Sinai provides LifeMap with a written notice identifying such
entity and describing in reasonable detail such written offer, either (a) offers
a sublicense to such entity for such Undeveloped Indication on reasonable
commercial terms; or (b) presents to Mount Sinai a credible development plan
reasonably acceptable to Mount Sinai acting in good faith to pursue development
of such Licensed Product for such Undeveloped Indication and begins to execute
that plan.

42

--------------------------------------------------------------------------------

Change of Control Fee
LifeMap will pay Mount Sinai certain percentages, as outlined below, of the then
current equity value of LifeMap at the time of a Significant Transaction.  The
term “Significant Transaction” means the first to occur of a single transaction,
or series of related transactions, consisting of or resulting in any of the
following:  (i) an assignment, other than to LifeMap Sciences, of the definitive
license agreement; (ii) an initial public offering of securities by LifeMap (or
its successor) or other transaction resulting in any of LifeMap’s securities
being traded on a nationally recognized stock exchange or automated quotation
system; (iii) a sale, license or other disposition of all or substantially all
of LifeMap’s assets; or (iv) a reorganization, consolidation or merger of
LifeMap, or sale or transfer of the securities of LifeMap, where the holders of
LifeMap’s outstanding voting securities before the transaction beneficially own
less than fifty percent (50%) of the outstanding voting securities, or hold less
than fifty percent (50%) of the voting power of the voting security holders of
the surviving entity after the transaction.  Notwithstanding anything above to
the contrary, a Significant Transaction shall not be deemed to occur as a result
of a bona fide, arm’s-length equity financing for cash in which LifeMap issues
securities (other than through an initial public offering described in clause
(ii) above) representing more than fifty percent (50%) of the voting power of
its security holders to venture capital or other similar professional investors
who do not actively manage day-to-day operations of LifeMap.  Payment shall be
made to Mount Sinai within [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] days of such Significant Transaction.
 
 
Up to five percent (5%) Change of Control Fee in exchange for the investment in
LifeMap in the form of Waived Funds as provided under the co-development and
option agreement where such Change of Control Fee is calculated as follows:
 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
Where CoCF is the percentage due to Mount Sinai of the then equity value of
LifeMap at the time of the Significant Transaction; and
 
Where WF is the cumulative total of Waived Funds actually waived prior to the
Significant Transaction, not to exceed [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission]
 
Where x is the dilution fraction.
 
The dilution percentage will be calculated based on the total amounts invested
in LifeMap to fund development of Licensed Products and based on the pre money
valuations of each investment round. The Mount Sinai dilution will be equal to
the dilution for the majority shareholder in the initial $[*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] investment round. The following
example is used to clarify the calculation:  a second investment round of
$[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] with
a pre money valuation of $[*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] and a third investment round of $[*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] with a pre money valuation of $[*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] takes place.  The value
of “x” will then be based on $[*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]% for the second round, and a further [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]% for third round such that CoCFA
will be equal to [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]%.

43

--------------------------------------------------------------------------------

No Warranty
Subject to the following, the Patent Rights, Technical Information, Logic, and
Background Intellectual Property are provided on an “as is” basis, and each
Party makes no representations or warranties, express or implied.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, EACH PARTY MAKES NO WARRANTIES, EXPRESS OR IMPLIED,
AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, WARRANTIES WITH
RESPECT TO THE CONDUCT, COMPLETION, SUCCESS OR PARTICULAR RESULTS, OR THE
SCIENTIFIC OR COMMERCIAL VALUE OF THE DEVELOPMENT ACTIVITIES, OR THE CONDITION,
OWNERSHIP, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR THE OUTCOME OF
DEVELOPMENT ACTIVITIES.  WITHOUT LIMITING THE FOREGOING, EACH PARTY DOES NOT
GUARANTEE THAT ANY PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS SHALL RESULT
FROM THE DEVELOPMENT ACTIVITIES, THAT THE SCOPE OF ANY PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS THAT MAY RESULT THEREFROM WILL COVER THE OTHER
PARTY’S INTERESTS, OR THAT ANY SUCH PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS
SHALL BE FREE OF DOMINANCE BY OTHER PATENTS, INCLUDING PATENTS BASED UPON
INVENTIONS MADE BY OTHER INVENTORS AT SUCH PARTY INDEPENDENTLY OF THE
DEVELOPMENT ACTIVITIES.  EXCEPT IN THE CASE OF A BREACH  OF THE FOLLOWING
SENTENCE, EACH PARTY SHALL NOT BE LIABLE FOR ANY DIRECT, INDIRECT,
CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES SUFFERED BY THE OTHER PARTY OR ANY
OTHER PERSON RESULTING FROM THE DEVELOPMENT ACTIVITIES OR THE USE OF THE OTHER
PARTY’S INTELLECTUAL PROPERTY PRODUCT.  NOTWITHSTANDING THE FOREGOING, (i) EACH
PARTY HERETO REPRESENTS THAT IT HAS NO ACTUAL KNOWLEDGE THAT ANY OF THE
INTELLECTUAL PROPERTY RIGHTS TO BE UTILIZED HEREUNDER INFRINGE THE ACTIVITIES OF
ANY THIRD PARTIES AND AGREES THAT IN UNDERTAKING THE OBLIGATIONS CONTAINED
HEREIN IT SHALL NOT KNOWINGLY INFRINGE ANY SUCH THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS; AND (ii) MOUNT SINAI  AGREES THAT IN ITS PERFORMANCE HEREUNDER
IT SHALL NOT MAKE ANY CONTRIBUTIONS TO THE DEVELOPMENT ACTIVITIES THAT REQUIRE
ANY MOUNT SINAI BACKGROUND INTELLECTUAL PROPERTY OR OTHER MOUNT SINAI
INTELLECTUAL PROPERTY RIGHTS THAT ARE NOT LICENSED HEREUNDER.

44

--------------------------------------------------------------------------------

Indemnification
LifeMap will indemnify, defend and hold harmless Mount Sinai from and against
any and all liability, loss, damage, action, claim or expense that results from
or arises out of:  (a) the development, use, manufacture, promotion, sale or
other disposition of any Licensed Products or Licensed Services by LifeMap or
Sublicensees or other third parties, including end users, except as a result of,
or to the extent caused by, the action or inaction of Mount Sinai; and (b) any
breach by LifeMap or its Sublicensees of the definitive license agreement.
Insurance
LifeMap will procure and maintain policies of insurance, including [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission].   Each policy shall be
written on an occurrence basis and shall name Mount Sinai as additional insured
on a primary and non-contributory basis.
Legal Jurisdiction and Venue
The definitive license agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to any choice or conflict
of laws.  Any suit to enforce the agreement will be brought in the federal or
state courts located in the State of New York.
Non-Use of Name
Except as otherwise provided in Article 10 of the Agreement, neither Party, nor
its employees and agents will use the other Party’s name, seal, logo, trademark,
or service mark, or any adaptation thereof, or the name, mark, or logo of the
other Party in any way, except as may be required by applicable law, without the
prior written consent of the other Party whose name is to be used.  If Mount
Sinai uses the Developed Intellectual Property outside the Field of Use, it will
give credit as appropriate regarding LifeMap’s involvement in the creation of
such Developed Intellectual Property.

45

--------------------------------------------------------------------------------

Assignment
LifeMap may assign the definitive license agreement or substantially all of the
license agreement, either directly or by merger or operation of law, without the
prior written consent of Mount Sinai, as long as:  (a) at least [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] days before the proposed
transaction, LifeMap gives Mount Sinai written notice and such background
information as may be reasonably necessary to enable Mount Sinai to give an
informed consent; (b) the assignee agrees in writing to be legally bound by this
Agreement; and (c) the assignee agrees to deliver to Mount Sinai an updated
business development plan within [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] days after the closing of the proposed transaction.  Any
permitted assignment will not relieve LifeMap of responsibility for performance
of any obligation of LifeMap that has accrued at the time of the assignment. 
Any prohibited assignment will be null and void.  Notwithstanding the foregoing,
LifeMap shall be permitted to assign the definitive license agreement to LifeMap
Sciences to the extent LifeMap and LifeMap Sciences will have fulfilled the
obligations outlined under (a) and (b) above.
Global Social Responsibility
LifeMap and Mount Sinai shall take into consideration the principle of “Global
Social Responsibility” when executing the full license agreement. “Global Social
Responsibility” means facilitating the availability of Licensed Products in
Developing Countries (i.e., The World Bank’s listing of “Low Income Economies”)
at locally affordable prices to improve access to such Licensed Products or
Licensed Services in Developing Countries.
Additional Terms
Additional terms to be negotiated in good faith include, without limitation,
termination, payment/interest, infringement obligations, confidentiality
obligations, and miscellaneous legal provisions (independent contractor
language, legal compliance, waivers, notices, severability, dispute resolution,
etc.).

46

--------------------------------------------------------------------------------

Attachment F
 
Initial Press Release


LIFEMAP SOLUTIONS EMERGES TO DEVELOP BIG DATA-POWERED MOBILE
HEALTH PRODUCTS


LifeMap Solutions Partners with Icahn School of Medicine at Mount Sinai;
Leadership Team
Includes Deep Biotech and Silicon Valley Experience


ALAMEDA, CA - May XX, 2014 – LifeMap Solutions, Inc., a medical technology
startup focused on creating innovative mobile health (mHealth) products and
services powered by big data, today announced an initial $5 million seed round
led by parent company LifeMap Sciences, Inc., a subsidiary of BioTime, Inc.,
with additional participation via in-kind support from its development partner,
the Icahn School of Medicine at Mount Sinai.


Corey Bridges, a Silicon Valley veteran, will serve as LifeMap Solutions’ Chief
Executive Officer. Over the past two decades, Bridges has overseen the market
introductions of several innovative technology companies, including Netflix,
Zone Labs, and The Multiverse Network. A pre-IPO employee at Netscape, he
launched several ground-breaking Internet products internationally, and years
later launched James Cameron’s CAMERON | PACE Group in China and Europe.
“In the mid-nineties, we saw the intersection of breakthrough technologies and
cultural readiness that took the Internet into the mainstream and changed the
world,” Bridges said. “A similar intersection of technology and culture is
happening now with personal health and big data, where the impact on society may
be as profound and as far-reaching as the Internet has been to the world.”


David Warshawsky, Ph.D., Chief Executive Officer of parent company LifeMap
Sciences, and cofounder of LifeMap Solutions with Bridges, brings with him more
than 20 years of experience in cutting-edge research, development,
implementation, and leadership in biotech, pharmaceutical, and bioinformatics
industries. “The medical technology industry is evolving at a faster pace than
anyone predicted even five years ago,” Warshawsky said. “These exciting times
translate into massive opportunities for innovation. In the years ahead, we
intend to apply our industry’s best practices and LifeMap’s key proprietary
technology toward creating mHealth products and services that will serve a range
of markets.”


Strategic Partnership


LifeMap Solutions is working directly with research scientists at the Icahn
School of Medicine at Mount Sinai to develop its technology. As part of the
partnership, Mount Sinai’s Eric Schadt, Ph.D. – founding director of the Icahn
Institute for Genomics and Multiscale Biology – will lend his research
experience and technical expertise to LifeMap Solutions as the newly formed
company’s leading science advisor. Dr. Schadt is an expert on the generation and
integration of very large-scale sequence variation, molecular profiling and
clinical data in disease populations for constructing molecular networks that
define disease states and link molecular biology to physiology.
47

--------------------------------------------------------------------------------

Core members of the LifeMap Solutions team will work closely with Mount Sinai’s
world-class research scientists and development personnel. Dr. Schadt said of
the partnership, “We’re excited to combine Mount Sinai’s scientific expertise
with LifeMap Solutions’ ability to build mobile health application products and
services to help people lead healthier lives and contribute to medical
research.” The details of the partnership were managed by Mount Sinai Innovation
Partners, which facilitates the real-world application and commercialization of
Mount Sinai discoveries and the development of research partnerships with
industry.


About LifeMap Solutions, Inc.


LifeMap Solutions is developing innovative mobile health technology in
partnership with the Icahn Institute for Genomics and Multiscale Biology at the
Icahn School of Medicine at Mount Sinai. LifeMap Solutions was established in
association with LifeMap Sciences, Inc., a BioTime, Inc. subsidiary that is
developing an integrated resource for biomedical and stem cell research. 
LifeMap Solutions is headquartered in Alameda, California.


For more information, please visit
www.lifemap-solutions.com


About BioTime, Inc.
BioTime is a biotechnology company engaged in research and product development
in the field of regenerative medicine. Its broad platform of stem cell
technologies is enhanced through subsidiaries focused on specific fields of
application. BioTime’s focus is on pluripotent stem cell technology based on
human embryonic stem (“hES”) cells and induced pluripotent stem (“iPS”) cells.
hES and iPS cells provide a means of manufacturing every cell type in the human
body and therefore show considerable promise for the development of a number of
new therapeutic products. BioTime was incorporated in the state of California in
1990 and is a publicly traded company listed on the NYSE MKT stock exchange. The
company is headquartered in Alameda, California, with operations in Singapore,
China, and Israel.


For more information, please see www.biotimeinc.com.


FORWARD-LOOKING STATEMENTS
Statements pertaining to future financial and/or operating results, future
growth in research, technology, clinical development, and potential
opportunities for BioTime and its subsidiaries, along with other statements
about the future expectations, beliefs, goals, plans, or prospects expressed by
management constitute forward-looking statements. Any statements that are not
historical fact (including, but not limited to statements that contain words
such as “will,” “believes,” “plans,” “anticipates,” “expects,” “estimates”)
should also be considered to be forward-looking statements. Forward-looking
statements involve risks and uncertainties, including, without limitation, risks
inherent in the development and/or commercialization of potential products,
uncertainty in the results of clinical trials or regulatory approvals, need and
ability to obtain future capital, and maintenance of intellectual property
rights. Actual results may differ materially from the results anticipated in
these forward-looking statements and as such should be evaluated together with
the many uncertainties that affect the business of BioTime and its subsidiaries,
particularly those mentioned in the cautionary statements found in BioTime's
Securities and Exchange Commission filings. BioTime disclaims any intent or
obligation to update these forward-looking statements.
48

--------------------------------------------------------------------------------

LIFEMAP SOLUTIONS, INC. TO DEVELOP MOBILE HEALTH PRODUCTS
WITH MOUNT SINAI’S ICAHN SCHOOL OF MEDICINE


ALAMEDA , CA – May XX, 2014 –BioTime, Inc. (NYSE MKT: BTX), announced today that
its subsidiary LifeMap Sciences, Inc., a technology leader in online biomedical
information, has created LifeMap Solutions, Inc., a medical technology startup
focused on creating innovative mobile health (mHealth) products and services
powered by biomedical and other personal big data. The initial planned product
is envisioned to provide information based on interpretations of one or more
components of clinical data and other information of individuals, including
genetic information if provided, relating to human disease, health or wellness.
LifeMap Solutions will collaborate with the Icahn School of Medicine at Mount
Sinai to develop the new personal mHealth products. While detailed product plans
were not revealed at this time, the company disclosed that the planned products
are interactive mobile applications that will connect users with their complex
personal health information and other big data. LifeMap Solutions will co-locate
core members of its product development team within Mount Sinai to work
alongside research and development personnel led by Dr. Eric Schadt, Director of
the Icahn Institute for Genomics and Multiscale Biology at Mount Sinai. The
primary focus of Mount Sinai in the product development collaboration will
relate to the development of a software engine. LifeMap Solutions will be
responsible for developing the entire technology platform, including server and
client components. However, both parties will participate in the planning and
development of all aspects of the integrated software system.


The initial financing tranche for LifeMap Solutions will be provided to LifeMap
Sciences by BioTime through the purchase of additional shares of LifeMap
Sciences common stock. BioTime may acquire additional LifeMap Sciences common
stock for cash or in exchange for BioTime common shares when product development
milestones are met and if funding is not provided through other sources.
Additionally, Mount Sinai will defray a portion of the initial development cost
of the project by providing services of its personnel and use of its facilities
at a reduced cost.


“The creation of LifeMap Solutions represents a strategic step along BioTime’s
path towards extending LifeMap’s leadership in online genomic and medical
information,” said Dr. Michael West, CEO of BioTime. “We share with Dr. Schadt a
vision of new products and services designed to markedly enhance the public’s
access to big data and to improve quality of life.”
 
Corey Bridges, a Silicon Valley veteran, will serve as LifeMap Solutions’ Chief
Executive Officer. Over the past two decades, Mr. Bridges has overseen the
market introductions of several innovative technology companies, including
Netflix, Inc., Zone Labs, and The Multiverse Network, Inc. A pre-IPO employee at
Netscape, he launched several ground-breaking Internet products internationally,
and years later launched James Cameron’s CAMERON | PACE Group in China and
Europe.


About BioTime, Inc.


BioTime is a biotechnology company engaged in research and product development
in the field of regenerative medicine. Regenerative medicine refers to therapies
based on stem cell technology that are designed to rebuild cell and tissue
function lost due to degenerative disease or injury. BioTime’s focus is on
pluripotent stem cell technology based on human embryonic stem (“hES”) cells and
induced pluripotent stem (“iPS”) cells. hES and iPS cells provide a means of
manufacturing every cell type in the human body and therefore show considerable
promise for the development of a number of new therapeutic products. BioTime’s
therapeutic and research products include a wide array of proprietary PureStem®
progenitors, HyStem® hydrogels, culture media, and differentiation kits. BioTime
is developing Renevia™ (a HyStem® product) as a biocompatible, implantable
hyaluronan and collagen-based matrix for cell delivery in human clinical
applications. In addition, BioTime has developed Hextend®, a blood plasma volume
expander for use in surgery, emergency trauma treatment and other applications.
Hextend® is manufactured and distributed in the U.S. by Hospira, Inc. and in
South Korea by CJ CheilJedang Corporation under exclusive licensing agreements.
BioTime is also developing stem cell and other products for research,
therapeutic, and diagnostic use through its subsidiaries:
49

--------------------------------------------------------------------------------

• Asterias Biotherapeutics, Inc. is a new subsidiary which has acquired the stem
cell assets of Geron Corporation, including patents and other intellectual
property, biological materials, reagents and equipment for the development of
new therapeutic products for regenerative medicine.


• OncoCyte Corporation is developing products and technologies to diagnose and
treat cancer.


• Cell Cure Neurosciences Ltd. (“Cell Cure Neurosciences”) is an Israel-based
biotechnology company focused on developing stem cell-based therapies for
retinal and neurological disorders, including the development of retinal pigment
epithelial cells for the treatment of macular degeneration, and treatments for
multiple sclerosis.


• LifeMap Sciences, Inc. (“LifeMap Sciences”) markets, sells and distributes
GeneCards®, the leading human gene database, as part of an integrated database
suite that also includes the LifeMap Discovery® database of embryonic
development, stem cell research and regenerative medicine, and MalaCards, the
human disease database.


• ES Cell International Pte Ltd., a Singapore private limited company, developed
clinical and research grade hES cell lines and plans to market those cell lines
and other BioTime research products in over-seas markets as part of BioTime’s
ESI BIO Division.


• BioTime Asia, Limited, a Hong Kong company, may offer and sell products for
research use for BioTime’s ESI BIO Division.


• OrthoCyte Corporation is developing therapies to treat orthopedic disorders,
diseases and injuries.


• ReCyte Therapeutics, Inc. is developing therapies to treat a variety of
cardiovascular and related ischemic disorders, as well as products for research
using cell reprogramming technology.


Additional information about BioTime can be found on the web at
www.biotimeinc.com.


About LifeMap Sciences, Inc.


LifeMap Sciences’ (www.lifemapsc.com) core technology and business is based on
its Integrated Biomedical Knowledgebase and discovery platform for biomedical
research, which currently includes GeneCards®, the leading human gene database;
LifeMap Discovery®, the database of embryonic development, stem cell research
and regenerative medicine; and MalaCards, the human disease database. LifeMap’s
products are used in many institutions including academia, research hospitals,
patent offices, and leading biotechnology and pharmaceutical companies. In
addition to its currently marketed products, LifeMap is pursuing several new
internet and informatics products with substantial rapid revenue growth
potential, leveraging its existing products and their large user base.


50

--------------------------------------------------------------------------------

About LifeMap Solutions, Inc.


LifeMap Solutions is developing innovative mobile health technology in
partnership with the Icahn Institute for Genomics and Multiscale Biology, which
is located within the Icahn School of Medicine at Mount Sinai. LifeMap Solutions
is a subsidiary of LifeMap Sciences, Inc., a subsidiary of BioTime, Inc. that is
developing an integrated resource for biomedical and stem cell research. LifeMap
Solutions is headquartered in Alameda, California. For more information, please
visit www.lifemap-solutions.com.


FORWARD-LOOKING STATEMENTS
Statements pertaining to future financial and/or operating results, future
growth in research, technology, clinical development, and potential
opportunities for BioTime and its subsidiaries, along with other statements
about the future expectations, beliefs, goals, plans, or prospects expressed by
management constitute forward-looking statements. Any statements that are not
historical fact (including, but not limited to statements that contain words
such as “will,” “believes,” “plans,” “anticipates,” “expects,” “estimates”)
should also be considered to be forward-looking statements. Forward-looking
statements involve risks and uncertainties, including, without limitation, risks
inherent in the development and/or commercialization of potential products,
uncertainty in the results of clinical trials or regulatory approvals, need and
ability to obtain future capital, and maintenance of intellectual property
rights. Actual results may differ materially from the results anticipated in
these forward-looking statements and as such should be evaluated together with
the many uncertainties that affect the business of BioTime and its subsidiaries,
particularly those mentioned in the cautionary statements found in BioTime's
Securities and Exchange Commission filings. BioTime disclaims any intent or
obligation to update these forward-looking statements.


To receive ongoing BioTime corporate communications, please click on the
following link to join our email alert list: http://news.biotimeinc.com


Contact:
BioTime, Inc.
Judith Segall
510-521-3390, ext 301
jsegall@biotimemail.com


LifeMap Sciences, Inc.
Kenneth Elsner, 781-826-7719
CFO and General Counsel
ke@lifemapsc.com


LifeMap Solutions, Inc.
TriplePoint Public Relations
lifemap@triplepointpr.com



 
51

--------------------------------------------------------------------------------